Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 1 of 71




  Exhibit 14
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 2 of 71



                                                JANo5'2009
                                                               received
   ia.'AQ.-o2                                                    nF(l2D'08

                                                                  Tiiy




                        / OYuyC. .i~Jr\a±:             /a/suoL n. i\jlc^ /n/,tA.dLn,.



                                  j2a^jqL.U                              U.
                        2^^...JlSL(LQ^ULni^ a.             ^                       \f^in^
                                                       tAajt. /aJAA, moUorsjf,
              aaaj:d.^^jiJ^..,Jlj2AJ=e^jaXu.JJ^MX^LU^^
     ^                       "        jxLz.^^                                n/jrnti



         Qj^                                       ZAii,
  ,.L^.cnAJ.(:)L.                                                        jxqjlcIa^..
                                              ■■ '(J
              fOLfjL^UAp^j^
                                                                  lJ^pi_j0LOa.cL
                    ^    i^>.iiC^ L




                               jOUMuZMjDAjd^j^                           ,
  ./:)4.ea^ku-^.-z^^                      ^

                                                            BOMMERSBACH000196
      Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 3 of 71


a..


                  lAj/TlA^.oCrCtl Q^2Jl/yiA) O/Yu^iyvio                       ..hjr:>Oy\A. . hyklLvx .J\<s>^



                                                          Q(jZA.pLtk^                     MjdSA£J^^
                             —hl:s=L.^..Axu>L o/yxr- gj^eAuolxi^

                     \iJL.UA^.jy^^Ua^

              .^JliiLi^J4jkY^^                    &(::eAJ£^..J^^               Uyrdjp. t/tj^ 7^

                  -cx64i...£U>

              .                                                  -.             ^l'3ZXAyC^ t
        .jj ....                                                             Oy'YXQL^.^,Ji^^J[LMJxj^^Aa   I}AX^...

       ..}Um^.QAJ:^f Jt^tjL.,.. Cmju^
       .                                       —Q^.j!XAtL^^<.i<v%j^.. .J^^qL'. ,,//yL^
              .Q^Cl^e,/2^.Sth.. ^^zAsz^.                                                 .jJ^..Czi!}yi£A^
              jto.                               y_.                                ..^.Zhe
       l.jj^.               .jtkji^_.JLL^A^^^^                 uyAajtL^^u^ coaa^....
       i\...^idp^:^(L^../^. jtAuL^ j^cl^AmJa^ cippjeL.cL£,.I ..dL. cjn^oL juj^
       ji .(^c£..Uu/n,oOi/L/L£a^Q^                        .d^<LiZi^;U^                   jt/u^ J/m^^Autx
       ^. uJoaai^a^..(LOA^                                                        JJuL. /itaJ^j'^
       .: ^                           . arriQjti^/UJi^..x _ Ll/yi^jiMjL^, jAAut.-Mm^fp^XJLdL
       .] o^Cbuo^ (laAHA. j rru^ .aoAJL^ ^oa^ klo Cj^\hj2rhiyux^2^^
       r t 0^-)A\.oIAa/^^aJAA^ / . sjL< .^jiA/iA^ C-Qa(xAz yX^y^ALQ^<^^iA^xj2_^
                                                                           BOMMERSBACH000197
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 4 of 71



c3 ■


          dcflAJi^                                                                  fn^yj^. cCjintlA^, M(AO/nQ(.n.
          wr 1 n I^r ...wi.i^.Mrr O/u?..
                                  T"T-
                                                     7
                                             ^^■^■Uf.jr, r             ff>                  urtf.f-u^w, ■,,t^>4a^ r Ci^'m HTi rt
                                                                                            /OwW^                                       ^
          (iOxti. (L&vK.c&.donL n/ftJA^^                                                                 . t- zho. rk]n/^>^.
         .^-Xvn,f?W<v I \L oLiJo^l^^tA^^L. <J2l                                                                  .y>e
                    CL Jyu^fj^-p.                                 luLAho,, ^.
           <^(l. .J/yuti/)<?               /C^n nl. ntaXuA Pn't'. ^ /to S1?.
          ^(L /a743i3^C^_,_^_        u
                                                                                 IXyj^Jlyv^ l^QAyL^ ./>0 C djni^rd. n
                         1




                                                                                     pW22L.                                        .M

                                                              lyn A,     J/vi
                                           "t
          p£^^^su-.CluJ.                                                                    nru^AjL:^!^ a/\A ni
                                                                                                         r:\ho^/i .
                                                                                  .mji.^.L

         ....jLA^     .(ham^.                   IvuUoc j^ia^^-j£d
                                                        i                                   uyAsk^
                                                                             /          •   y   /
                    cLo_.


                        —^Zy^tZ2Z^(J^u—U>)Ti^LGs.jiS,—PC^JX/di^—                                    /a                  tv^        ^ ^

                                           —U)mAJLo(.                                 .7^ ./) o I'toji nlh?.



                                                                                        curioL. . JL. nlqapaa?^ .
                                                             -IZZTIIIIIIIirilZ^

           ..LU.^^hIl .... C^.Q6._.a^.o6L.j^^^
      Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 5 of 71




'g»vL6"6>M                             ^<2.               cioniil.. Urol-A. , vit
 qLq .loo!^                                   ^ c-^o// ./tjnn:^. )th<L, aTq,
  JA. ./yCtJ'J/JlA. .              a. C/i^ArC£Ay            gjmfAA.
    £tAMA^ euj^Jct^.aAjL^                                     Jyidm. dAD'7
 . />g- a. a^aaaj^aa^^xJP. iA9,aA^ .                  jia. qQJL'
  i^&dA.—j. ..yJy^yC.JL ,.,CX   V. f
                                                         qA:pA^




                                                                  BOMMERSBACHObOl99
      Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 6 of 71


oL-


        .,^4.                   mdisXcaJL Ja. cl vcdjio!cuacUo
        '\ JxM-S\cijlfu. (:bD"H^ OAIL                 jStkmA^ jtMX^ CO/W
        \dma£vuJjvd^                 /^e.tay:UoL ^i^y^:^AAA>^cCt:^YUi AkovJlc
        p^ JUo        ^                               jd eXAMAjL. iinJlAji^
        m JUaM.qa^ CmXiAt, UA€tDjju^ cun, cuixuaju>L Q/aJU
        i^Ajl- ^o^xxlo^, ^Sa^L-'a. JuloJIM^ (X iAx}~..yyicuYiAxu,
       ^■ '^ JulojlL^oL ^(yui k              Jljd^ omjoL aJul.
       ■ \X&icL  jtAiCt K'&i'dz. CcCtto/ni Jj^JluiAAeAJ XAoAji. J_aj>
         \ <X ^cync^^cwctl cAomciL. -JuL ixnJLL jtoAsu                 jthit.
        ^\ ^ Cvi.tuxJl,! Qmoi    a^A-o aaJvuLA' jd/uut                   "Hxjl,
        J■ fYiuiOAricU^ UJOA^nx^yu^ OAJL -^f&UnoL JZ                                 '
                           oUxuApne-^ZttoLi iiui. Gaaa-^^axc^' ■
       I^La^cU^axju. OJOuAcL     ■QJXtlxcLe.cL. A4l (Xc,kruh^y^(i£U^Jx^
        JzMajl. ujouloL _/6e UAAAu.^y^^uuj2A\Jz, •eoAcUnAsi^ j(e
        ph^ceeoL oj-otA. ca JvL-UxcdL a^oL                           ojlQjL JmM
        a- pOA&A: cJuJloC (LOAjl.                Hkl. Mrnf&^dAtfuia^ ^
        ^' }:^JI&\C>LAa xAXoAXAaAiil^YlA .                       ■     U      .
         /ky OAmme^ Ja MaJ:                         ^ "&A UJjlIjL. i "
               oJIasuxcL^^ iuvOzA) .Jl&vO cUao^ua^LA oa^
         i^k^iAtL-            "H^O/n^ "HwiL- p^A&j(UAjtsAX/p&tctLu^aAyi..
       ^
       OnoL :aujA coAjlcL^ oAouXt
                            JjAaoUoC                        iihUA.
                                                              o^oL CumMtimxv
                                                                   oWoC Hiie.
      1 \Mj^-(xt.           OJt SthjL.                        jthjl^ jtfuu^
      \ \uoS}^oUAt JhoyiM, fD ujoviA^ qJwu^ jtkiL. po/JjA^
                    (Loajia^ AjrxGjt maMuL, 'Hie^ .XoiUa axo ^cloL.
      .^ JlOA/c ^(Xvo Ai^aXtL^ ^          /vu5X0JIj2^
       CJ\^(lMi2An.^^c>L ^jIoaaJca (^CDttOyTlAC ^ ^TIDW]i                    (Z/L^
                        /^{^VL£jLLyj > . drioC           BOMMERSBACH000201
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 7 of 71




                                     OAsl. pa/ct^        y^ie phA-6^izM^
                tkju^ dj>M^ a.                         ^ oSctL a.
      \dA(iMuM.€yi^QC                       fyiU(uxn(£ou;t.
            s^ih.OAML^ plX) oijlAxyuLy              .yOyX^ CX^UaQ^^ua^
      ^ m ^..^piejioC A^wt^ JL oLo                      a, oUlauuz^         ,^Xk.
       pOA±,        a, jis-^Mti&y^, Q4iQAjt,^ OYietkeA. Sa^oUuti
      J/yi- (A p&^i/ie^ cL(ipa/,JW\e.njt^ AOm^LKy^^iAjL Uyy^ y/u^
      fiXatiz,, ^ Ap'oJijt. /^ yecAA.JynXLOAC^AJhtloL                      (it.
       ttWrvK^ ot Jr\.O.oL fvo pOAjt          . 0.(L&Vua^ C&f
       pUA^DA^^ K/US-lat^oL               /yiAchaoCa.                    OnoL
                             s^ci/yixcctt&oC cl. CxTnJrZAAUpy^. f4^
      M3jJhj}a.cUoC mjL        io puAA^.         ^ocL
      \a. emApt         J^gax^ pixe,    7^ qCo urhct'/u
      JU^yLC. Ji OJOUjloC JlCLe^                                           yo
                  OuAt i^fwuL. OAvuxvKj^pJt IAMM_ JhaajL
             ■x^LuLA^ "Hnjxst JL vew yvuuiA, IaJoujLoL .jliu^
 ,,       ^ AAUJI^ ^XAa^                                  .^zde. myuxdalti^
 w-y^ J-cwJ M> Um^                            . iWt JUjUa^ ;tAxL.
              ^^hoAma, ipuAd^oL               ^ ^MjtuuHAu
          l^CiA. a, AthJjL AAynoXAA. , [-^LA- UxiliL pOdAsLoi .
       CmoL/Qyunca^ R.ci<^ Ip^AurruL. lorv&vJyx oJjiyu^ me. f mcu^O^
      ^ CQpp /yzjijc ^Aux Jx^                  CAppeOAOzyUUX piUiMOA^ .
      ^cL;y:^(a^^^ CcCttdx^ eptaJL, ujiJU. Jioam. iwD
       pOAlppp CjuJLcLhjiAf^ umAXkaoL ^uaX. (Mjl . (^(X<^
      ^ X>Na , cxr,cL me. ^ JutayuoUoL X^X^aoXiXa .
      ^cL 60e ux^ Jmtk-            7^ djioJtL JunA
      "fXuz- A/Ame. fkoOjiiLuXt^ , ru> .^Xaaa. .
                                                      BOMMERSBACH000202
  Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 8 of 71




             0/m.i^HsloAjioL         jtJliL. njZMJA^ ^(Tlc. a^oajloL,
                6>fX^ryuAtL<A JiAast o2'JUL AkoA^ fYu^.JwJkjxa
           o^OnAtkcL, 'J- hv&uJ Hipst ihMt.^ ^Hul.fiAjynAjij^JljiA:.
             ^oAea/y cax.^:uaA^ iVieomA^ JL Moam. cu juit^AA. io
       ■      -{yuu^        "fAjL,                  dO/yoL aJtaivo o-

       i PJjloAsl, cojUL orvJz J^JIAJL. XJVL. i/ew aLcu^
       I                     V%e (lcuaaC.        jtAsL. a^cl^
       ; L^OAjioL'to AaJlk.'-h                 cut 'thcot                      jL
           doyct cdo/yut Vb .Jxaaia, y/7e neuJA^ cnx. TV'
                       (S-^ TVI Vt oAasloxL^ IcnAiA XAjl- CYieoUcc-
                      noo/n^ Mu^ 'AaAtL crkjuy^
       .VudLA& CXnmeA .    AVtcVtL 1a.    J% Afi^
   ■ vJAViaa^ I vsjl ^p-tACt ICa-CtaJ cV. ilAjz^ (XAjl,                jVa /VlCiJCi
   ■ juV: apfea^ oa 1^                 c^JiuJS-                                 ,
     iOJ-^Jl'r- U,y^ JULgJL.A^ , let UJCXA. A c/jaV^^ C&p Cjfu>
       ; pUA.jOOAe.t<^ VcMViXeoij        T^LACA'iola^ JvlaVcVa dnoL
  ^^oMAAoTkoL a. (Urn.^eAAUA^. QlJL                     ^aJVoLatl'A.
syVPcXAlVxZrviA QAjl. AA(A.pUCCOuA--^ CWioT VhjxVc 'A- ..^(jAjACCUAji^
   ■      UJOA. JAaaaOua^uJ^AIlA.-. ^'fwcL. LOQA hfO C&nV&M-itryL..
   : P^OAA oUrrVt Aljt jkucL OatuaL jtut Mu. ryiecUk.
  .\Vl£l^^ /Vie. O/^alr-j TyUce^, RJjloajz, ^^oA/e. /u>yyi€.Ayie.^
  .\ApeVic. occt               fvuL. /cc QmotAjZAU Wiir/viaA. oUyeMcVz.
   i           Vb IfApeoA. OA. Vke^ kAAf'CA ^ juAtuii... iVe.
  •! dsL^ortdA a. CASVuA.^ut CAp ^                 cLoeA /xaVt cqaja.
  l&VoVUjtl. ^pxltlcA.
  .^, \aii.k, l^tsha, AO mauuL         i^AUA, Auppinct i vX ccwct uJcujt
_ ^            <?lcX      .VuiAit.. ^IMCJlAAii^! /Q%^M»teRSBACH000203
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 9 of 71




                                                                        received

    7zl3'0R                                                                 JLi..6..:(19....




                         aA£=-.a6aiia._(i/j2££^.d2Lt£„
                              /net. <$WA.,,AsL/I0. Q/yinC ^tJAXA, JAj

                                           0    7

             c^eJ), f^QjBtt.7 hxdlxMjy. JL (iAjdrn't..haacL .jf". JnA^t. i7)nA.
                                                 ■
 o^ImL .tJoiixi tksL^ CmAt jamajiA-. it. (^lma..
                   .                u-                       .
                                                                                               ...
                                octtx           JuA^ , fi/yxd. )Vumo. ./A^
                                                        '           "          ...JL.
                                 j'tJA. li/rtiinnxATIA. co-Ail^ IV\AA\JL.
                                                                    m.(^urwtkAj



                                          f^O/sO. v(Z, oLd nst, loA^n.^)
yLia^ tM.!?. cnixj,T.
                                                     /a IciJmAJ                  . c{jU'jUlur\A..
(ettknA. cinxp. J.              MAM&UA^ o^jcL /Lc.aA<i.dl. /lA^ri. djyJt.
UlOaitl.^.'fh                                        ^t. JAnA. ./ypoM. Yvu^.
e/Kp'PAX^dAjLjC.,. tAoJZ.tAsL. QjpnAA-tA^ .hjide. na.nJ^At: Me
                                 ,IA. Ayn n^gj^cLj                  iLni^ii. An
         Cu/y^.\                   ci/nxlyt          0.atiA. :i7aAti..

/i f\i       A
                    a/r\d. (9^^^iceAA^, JI±/.a. paJ^vs
                    /o   /                               '   A. n
                                                                    n/^A. .jih.'A^
                                                                        ^


                         atnd. ^e/m/y-oAAMA^A/y^ f
                                                 Q.aili^ (TlAir. .J\QJ\<?. tjjAoyye..
                                  JyLut JL "tkA^vdcBOMMERSBACH000205
                                                            Jjjyft ucur
                                                                      O
        Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 10 of 71


5^ '

        ^ dO/vu qLlqJL.ujjXJs^                JjrnJ^iMrum^ heaJ^ JA^ Xo
        JWLOM^t.IX Uj^ IfV)cdx,.Q4u/V (aJOa^..,... wt'/T4 oJllTM^,Jyv^
            JWUY^ 0/njA JX                            Xt-acL, X CSn^.
                  CiOxXN^ U/Y~i tfUA/oXk^i^
           rJs-aAii, da.ruX .caJlX duJz. Jwul.               nGA^.. UJ^\siM.,
        JuiX£.iAK<'-Xhia...c&iM£.%..atput^^ >               ..lY\&i£i..JX.
        (kneL Xdwn..AcJujduJju-o,
        ^^-U:c§uAXJXisaji3xlM,a^                                          :jL J' UL.'
        bJOaiX .Jcp A4-^.              )VUMju J^..peAA£M.r..X£>. cLIa tUAA^
         ...X'.AajL^ 'e^iaA\JMjnAA<-ifAaJAAjLAiL'.i-.sL^^                                 ..
                                ....CLCU^^miZAA^
              'OuJ.JJi.       ..Lhi^m£^.ddiaAAi.
                      jkiLCUu2uXl£.c^^                           _;

        Wu^lJAn'e4cX..LU         uX-a££aAJA-..m£^jX.. X}£.                        (liti'JA
        idUA-tkuXmA., .(AX\Jl^.sX.ddQjXX.                             'aj (_x vy),jo(4^
        m>..XqMa^ XL(lm%mAAd^.^.JXjlMjuXa>cM
        Umm£Li...X.X.Qalt,..J\aA^ JmaX HXJx.^ nOO '
   -j                     aaxoL.AJUiiuisi^.._.




                                                          -BOMMERSBAeH00020e—
                        Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 11 of 71
(3547 unread)-janabomin25 - Yahoo Mail                                                                         https://us-nig6.mail.yahoo.com/neo/iaunch?.rand=3ql4!n9btvj360#.


         A Home           Mall       Saarch      News          Sports     Finance         Weather          Games          Mswers             Screen        Flickr        Mobile   More v

                                              Q, All -       Searcn                                                                                                               Home □ Jane ^

         sj    E3 03      ffi    €> !."il           '11^ I                                      t     '.ppd-    Mm.         l;-,l   I'.C •     f;:



          ^ Compose                                          ^    f Delete        13 Move v           ^ Spam v                                                 ♦4 X

          Inbox (3547)                           Fwd: FW: Fwd:

          Drafts (590)
                                                 Debra <debj@pOsLcom>                                                                                Oct 14 at 4:36 PM

                                                 To Jana Bommersbach
          Spam (45)




                                                 Sent from my Android phone with mail,com Mail. Please excuse my brevity.
              Important
              Unread                             LORIVOEPEL <LVOEPEL@JSHFIRM.com> wrote:


                                                   Here's another email Ms. Raseley sent to the republic opinion board.

                                                   From: Mary Raseley [mailto:mraseleylli3igiiiall.com]
              Shopping                             Sent: Saturday, October 10, 2015 11:14 AM
                                                   To: LORl VOEPEL
              Finance
                                                   Subject: Fwd:
                                                                                                                                                                                    view Weekly Ad
                                                   -         Fonvarded message
                                                   From: "Mary Raseley" <i-.'irascic\ iJitr/gmail ci)m>
                                                   Date: Oct 10,2015 11:07 AM
                                                   Subject:
                                                   To: ^iipiir.ms/lcin/oii.iicpuhhc ci'i,n>
          Recommendrd                              Cc:


                                                   Debra Mitke should be compensated by the Stale of Arizxina al the rale of S2M a year
                                                   for every year she spent on dealh row. The Phoenix police detective who made a false
                                                   claim that she confessed, was the "Judge, Jury and Executioner." There was not a shred
                                                   of evidence of her ^iit or of her confession. The police detective was lite leader of the
                                                   lynch-mob, and he convinced the attorney general and the Jury to convict her of the
                                                   crime and to sentence her to the death penalty. Mary Raseley, Phoenix


                                                   This electronic mail transmission contains information from the law firm tones, Skeiton & Hochull, P.L.C that
                                                   mav be confldenhal or privileged. Such information Is solely for the intended recipient, end use by any other
                                                   party is not authorised. If ^u are not the Intended recipient, be aware that any disclosure, copying,
                                                   distribution or use of this message, Its contents or any attachments is prohibited. Any wrongful Interception
                                                   of this message Is punishable as a Federal Crime. Although this e-mail and any attachments are believed to
                                                   be free of any virus or otherdefectlhatmlght affect arty computer system Into which It Is received and
                                                   opened, It is the responsibility of the recipient to ensure that it Is virus free and no responsibility Is accepted
                                                   by the sender for any loss or damage arising In any way from Its use. If you have received this message in
                                                   error, please notify the sender Immediately by telephone (602) 263-1700. Thank you.


                                                   Tax Advice Disclosure: To ensure compliarKe with requirements Imposed by the IRS under Oreular 230, we
                                                   Inform you that any U.S. federal tax advice contained In this communication (Includlngany attachments),
                                                   unless otherwise specifically stated, was not Intended or written to be used, artd cannot be used, for the
                                                   purpose of (1) avoiding penalties under the internal Revenue Code or (2) promoting, markebng or
                                                   recommending to another party any matters addressed herein.




          5]    by slcy«lo<.v/:3 on flithr




                                                                                                                                                              BOMMERSBACH6^dl§Pl5 6:29 AM
    Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 12 of 71


                                                                                      JUL 10 2fla?
     Frank Aue
                                                                                Postfach 38 02 35
                                                                                     14112 Berlin
                                                                          Fon.(0178) 399 11 23
                                                                        Fax.(01212) 511027169
     Frank Aue * Postfach 38 02 35 » 14112 Oerlin

     Ms. Lorl L Voepel
     c/o KImerer 8t Derrick, P.C.
     221 East Indianoia Ave.

     Phoenix, Arizona 85012 USA

                                                         07/04/2002



     Correspondence of Debra and Mark Milke




     Dear Lorl,

     in light of the recent visit of Mark Miike at your office I strongly feel you should have both
     original letters, the one of Mark dated February 13, and of course the letter from Debra to
     Mark. You will notice on the backside of page 3, bottom, how he elaborates that "J may
     have sought out a woman Jt wouldn't be too hard for me to win custody of children from
     In the event of divorce." That definitely reveals a lot about his care and concern for the
     mother(s) of his children.

     On the backside of page 4, line 6, he even suggests "I can say almost anything that I
     need to say to you In a letter or five or six." Since Mark hasn't sent Debbie five or six, but
     only one letter in the recent years - namely this one dated February 13, 2002 - he even
     suggests further communication.

     Please drop a short line so I'l} know this package made it safely to Phoenix.



     Talk to you soon.




                         (2^



c


                                                                         BOMMERSBACH000609
         Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 13 of 71
                                                                                       Page 1 of3




 Subj:      Fwd: I sent the draft instead. This is better
 Date:      6/6/2013 11:16:03 A.M. US Mountain Standard Time
 From:       housedick@amail.com
 To:        PAT24288@aoi.com. frankie@arizona.usa.com. reinhardd.mueller@t-online.de



         Porwarded message
From: Paul Huebl <housedick@amail.com>
Date: Thu, Jun 6, 2013 at 11:13 AM
Subject: I sent the draft instead. This is better
To: ^'MDK Kimerer, Michaei" <MDK@kimerer.com>. LORi VOEPEL <LVOEPEL@ishfirm.com>


Mike I would like to create a video to Montgomery with the following message read
over a telepromptrer with various photos and graphics. If you find it objectionable or
harmful I won't do this. Please let me know. Thousands will see this if I put it up on
my blog and YouTube. I could go further than that.

My Message To Maricopa County Attorney Bill Montgomery:

Mr. Montgomery, you are the elected prosecutor in Maricopa County Arizona and
you have to decide whether Debra Milke is retried for capital murder. As you know
the 9*^ Circuit U.S. Court of Appeals has identified your star witness, detective
Armando Saldate, against Debra Milke as a serial perjurer.

You are acutely aware that the court has taken the most unusual step of referring
the entire mater for an investigation by the Justice Department into the conduct of
former police detective Saldate and predecessors of your office for the violation of
Milke's rights.

Saldate began his police career with an act of felony sex extortion against a female
motorist. After a polygraph and lies, Saldate confessed but instead of being
prosecuted, imprisoned and fired he was only suspended for five days.

You are aware that Saldate ended his law enforcement career while under
investigation for the exact same conduct. He evaded prosecution by simply
resigning as constable.

There is of course th^t huge litany of serious cases where Saldate lied under oath in
despicable acts to obstruct justicis. Saldate was never once held accountable for
his conduct at least any that^has been made public.
Nobody knows more that I do that Debrs; Milke did not confess to Saldate. Just
hours after he claimed she confessed tpiilm, I confronted Milke in the Maricopa
County Jail receiving rqpm with a hidden tape recorder. I asked Milke if she told the
police she had anything to do with the death of her son? You are now aware that
she gave me an emotional and strong denifI. That actual tape recording was

                                 Friday, June 07,2013 AOL:PAT24288          BOMMERSBACH000691
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 14 of 71
                                                                               Page 2 of3



broadcast to the TV viewers of Fox-10 news.

Your Public Information Officer has barred me from your press briefings and
needless to say that has a somewhat suspicious and corrupt odor. I guess he
wants to protect you from potentially embarrassing questions he thinks I'm sure to
ask.

Today you are aware that you have no reasonable case against Debra Milke. You
can't even meet the minimal threshold of probable cause. The American Bar
Association's ethics for prosecutors makes prosecution such a case unethical.

Need I remind you of that Maricopa County's courts were awash in malicious and
despicable arrests and prosecutions during the exact timeframe of the Milke
prosecution? The Buddhist Temple Murders, The Ray Krone Case and The David
Hyde Case were just a few horrible examples of prosecutorial tyranny. Ruthless
police and prosecutor conduct all but destroyed lives and taxpayers paid out many
millions to those victims.

Please don't forget the late, Kenneth Peasley, yes he was from Pima County but he
was the most popular Maricopa County Special Prosecutor until he was caught and
disbarred knowingly putting on a perjuring police witness at a death penalty trial.
Pleasley still holds the grim record for putting the most people on Death Row in
Arizona. How many are there because Peasley put his thumb on the scales of
justice?

Mr. Montgomery you do have some new safeguards In place to insure fair trials but
they were to little and too late to help Debra Milke. The time to end this woman's
nightmare is now. Why prolong this woman's suffering and increase the damages
taxpayers will be paying? I know you're conflicted by a need to protect the
reputation of your office but doing the honorable thing is better than defending the
rogue conduct of the past. Please Mr. Montgomery, it's time free Debra Milke.-

PAUL HUEBL
PO BOX 24055
Los Angeles, CA 90024-9655
310-420,9450

PO BOX 34276
Phoenix, AZ 85067
Check out my blog:
http://www.crimefilenews.com/


Call me free via SKYPE @ crimefile
FAX 310-388-0454
Licensed in California and Arizona


                                Friday, June 07,2013 AOL:PAT24288   BOMMERSBACH000692
     Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 15 of 71



                               JONBS, Skelton & Hochuli, p.l.C.
                                                     >        >0
                                                                                 2901 North Central Avenue
LoriLVoepel
                                                                                                 Suite 800
Telephone:(602) 263-7312                                                            Phoenix, Arizona 8E012
Fax: (602)200-7807                                                                   Phone: (602)263-1700
E-MAIL: lvoepel@jshfirm.com

                                                                   V                   Fax:(602)263-1784
                                                                                         WWW.JSHFIRM.COM




LEGAL MAIL-
ATTORNEY-CLIENT PRIVILEGED
PERSONAL AND CONFIDENTIAL                                         ^        K ^
Debra J. Milke,#83533
A.S.P.C. - Perryville/Lumley Unit
PC Box 3300
Goodyear, AZ 85338

                    Re: Milke v. Schriro
                              Ninth Circuit Appeal

Dear Debra:



                Pat told Mike and I that he received a letter from you saying you do not want a
legal call until we receive a decision from the Court, so I wanted to at least bring you up to date
by letter. First, I want to thank you for your lovely letter in late December. I was so glad to hear
you were pleased with the Reply Brief. We felt good about it too and are hopeful that it
addresses dl ofthe Court's remaining questions on the Miranda issue.

               I did not write you back at that time because Mike and I were planning to
schedule a legal call as soon as we knew for sure what was going to happen with the mediation
efforts. Unfortunately, notwithstanding significant efforts by Mike, me, the mediator (Claudia
Bernard) and Larry Hammond, the attorney for the State, Kent Cattani, would not agree to
proceed with a formal mediation because he did not believe such efforts would he fhaitfiil. We
feel there were several factors contributing to this.

                During our initial telephonic conference with the mediator and all counsel, we
proposed our idea to remand for a new trial without limitations on the State's ability to re-
introduce Saldate's testimony regarding the interrogation, starting with the suppression hearing.
Kent felt the State would gain nothing from that because, in his view, the State would be able to
re-introduce that evidence even if the 9^^ Circuit grants habeas relief. We strongly disagreed
with his position because we know that in other cases such as Taylor v. Maddox, the 9^^* Circuit
indicated that the illegally obtained confession evidence in that case could not be used on re-trial.
I did some follow up research after that initial discussion to find out what happened in Taylor on
re-trial and learned that the confession evidence was not re-admitted into evidence. Mr. Taylor
has actually been re-tried twice, because the first trial ended in a hung jury. The second trial, at


                                                                            BOMMERSBACH000704
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 16 of 71




                                       November 22,2005

Dear Mike:

  I talked with Debbie this morning and she is still pretty angry. But I am getting her to
"get it out ofher system" by venting to me.The attached letter from her spells it out what
really sent her into a spin. This was the first request in a very long time that I am aware of
so it is not a frequent problem. She has such a distaste for the media that anything from
them makes her very angry. I fully understand that. The procedures out there will not let
you or I get in the middle. Any request from the media is written up and the inmate must
review and sign off. So there is no way we can ask even her coimselor to not bother. It is
just the way it is and she knows that. Like I said she needs to vent!
  I recommended to her that we do nothing n^tnow unless it becomes a bigger
problem. I told her we don't need a publicist, we don't want to make any statements as
that would draw the wrong type of attention and that anything that is public record is at a
writer's disposal so there is little we can do to prevent the Phoenix Magazine from
writing their article. By calling this writer could possibly make her dig deeper and come
up with something to use so I told her I didn't want to take that risk. Needless to say I
was not too supportive and that didn't help matters much. She wants to tell her story
somehow and I keep going back to writing a book someday.But that would not be very
likely until some decision is made.That brings up that telling her "sometime next year"
went over pretty bad as she thinks that means maybe a year or more and she is having a
tough time dea^mg with that.In her mind Lori should be able to get a clearer picture from
her fiiend in the court and whatever I tell her doesn't sell very well. I am only guessing
but her request for a legal call in January will probably focus on that issue.
  The other items is the information on who her counselor is right now and who to set the
call up with in January. The other item is an article on the Supreme Court activity and she
is asking ifthe case they dismissed is the Blake case that she felt would shed new light on
what happened to her. Can you enlighten me ifthat is the case?
  Overall things are not that bad but she is in kind ofa funk right now. Being this time of
year adds to the problem as December 3"* is the date Chris was killed. She will get
through it eventually and I will continue to keep you posted. Renate is in Tabago and
arrived safely. She needs this vacation badly so I have not shared any ofthis with her.
  I wish you and Lori and staff a Happy Thanksgiving. Will be in touch. Thanks for your
support,




                                                                        BOMMERSBACH000705
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 17 of 71




     U-(o'OS.^



                 f




    \n±J^                     o/rLoL .:^ykji^ pus^tjbjLoJL CjiaT^ssyia^.
    ^ nU) Jj'Ao.                ^a/rfhAYiA.. :._
                              J' ^d.aui^^AMd,    /dJUl£. ,Ju2/)»^vct
    A2jLela:h££L^j£Aii...^fiOO^^^^        cM^'a-
   OAJ[iUm£L^jQAfrntAjo-AsiAsi^,.
        sJL l^^/v\oJ2JZi^ AojlauA^^nL, /VLlAoi/a-' . Ke.Jxj2Aj.
  -AJ(2A...JZ^^eoL                              3„. r/9^ii?rL
   J^..OnoL                           ./<3-0 lAc^       . xioa /Ar^aOtZ
   ^jha^^AaJ-cL^—                              aajp              nOO.

    ^                                        , obJ?.o^^^ r)to(?ji^ ,


    f^UAyLuv\j^ fVU^ CQAjZ^^JLo. .:^J\sl,
             AAAjZA^^u^^._!jLiry\ .jyicuYiJ>(L&ai^L^^.^
                     -                     A//) /Tns . /A. ni/>AA^^-nA -
   yAs-oL^jun^                                              Aao^/ /Y7/1yiYA/\
   MjZ.. /Vtc^ (LOJXjL. ,A-<Aa          ^ pcJlsL, CS-iAiLcL
    oJuyvu^ OJn±A. jtix^ O^H^uzaaL.^ COnaiy'W^^                        jlaj
           Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 18 of 71




             uUvs^


      s^ O6 '' N&uJ                         ''1ju}iyy'i&^               ea'V.
                                                                              //




                   0(jD J OA. jiJuu.JYLdyi^^!^AA.                  -^'Jlii.
     J^OA. ,         AltAje^ CjyiAAi^                            Oo'wi-
                      jQ:iu2~yQ/}/rv[&,^&£i2L. P/XCnAP, ■
                     VL                  /)/ytyyL ^^^uAJ^Tuy^ /^Auy^o..
                     O/yi. oLo
            L.£nM


„.                        /V\J.Xu2^
     \/f>A,^ . J' aj9^c>^.^cJL             /± /jjrsUL
^UJOA         Ln
     ^JSujijtl .JxanA^,iliLC^A/rv\e/!i^^ (2^t?^c^—^2>i-A/dl/i
           sj^jSjftcEo&iSjsL.u2&Ji..JltiIlc^<!^•
     __v>^IkL                               . :'^-^nj.a^^

     i^Aoho ^ .j^6A>g-. He,                                      ds-O^




       dL^J^OMkAA^,—id. dcnidd.
                                                      JVLS... jLA,^




                                                               BOMMERSBACI-i000707
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 19 of 71




                  MO.         a.. ^DAA. nnxACaAAjn<^e,^
      /■)/on(     rl^:^r)/]Ari. .77^          /V\X^ . ft          t
    AoAiL.
                fVlx^ioi, h )/}A .hff^LhA          r£o                f2>jtcLl(^
  /i -n'oo .//AO .            C.nA<P. /lA, 6.—(Yl4^d.(L^2j.
         ^0 /x)/7^:&. 7^ Ux/tsx^^ A'h^/K- qxr^ (^(/nx/h^
           *«n( .//y^ . •f-Mxys.C.aAO.. /xlj'f'A 0 (^<?■ ./on ^
                  ^0/in'fdA/iooxf~. I ,f~J^ , XhCOi          I, ^ loT?..^ •^OJm
                 '^lOAvu? /}7^ ytAo /^AADCLC.                    f^AAj>       j3±^

  . 7^^(2- SuMomo ^/•nxA'tl /L')m^(Zd- UuAx^.
      LUnxa                                 n/1 /i':t': .J^A<l. . y^.
   ^ tJAa.                 .J^nAy^ /9^lyyiyuyyUi,j> JAMJJL               iUyy\

   .^dmJAj2A^
                                                                                  u)m/2



                    , 3ri"
   .hoAo/>j\{!j\, ,^<)A. .J\^/TAnhy\. /.'
              01 AO , ^'axc/^ /TijZtr /VL
   /J^x-t: lxyiAOy^- ''_:f'jAo. FiJ^nAj?-/^A/'ynxxy^y ./A^ pjx^ejd^d...
    /Se^mo. jI .f)x?oojAAorl, /VIjAp:
  /VLOVh^^/l. ^//l:cIj2/lj ^2jvi/\L /x/a c? . /l/OyUiL ^/xAo                         , 'Z^
   /yiiUtsL^, Isykitl-L          /)ynAC2.aLy , l'^zAajf'. 1^/)
                                                                              J




                                                                      OJp.,        ^
  6U<2Am^
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 20 of 71




                   /Yl/^/'J^                                     /jjQA.
                                  . \A.             A^jJa^^Aj         ^
                             /Ufyyiiefl/mc!' njui::^ iama[
        P^M2A>^. mo . .-f-ha./-.                        , 0/Ao
 A/r)WR/V\I^PI? /
  —        ^           XLo . Ama/. njit^ "th /t-yl^JAO,?.
  ./:^. ,/)£jr./TmoA .Jxyu)nlo/i /7/^/^ ./A/iAnloA .7^ ■P^n/j
    :tyiV(A,                    ^'/'Jlo ^( aAA,
                    . -Y^Wrr.^/ dzMmi^'iaji^/jxoMo /m                     n(/ij^S^,
                               AQ                                        f
                                                 ■ ^.(Z nfjyy\'f'. ■2^.J^^
      niA odH.    />.rAa •/- JL ./)on         K^outsz^ eA>€A^ r/nj -^ .
          ^(L          /A^(lm':fT rMAOL.i,J^ aorJ   tTYVi^ ^ /H-^.
                                              (P nt/Tyv\^    /\aa^ (7)^/1
                                    ^
         ^9i\^           /V\.m^iyyu^ /Tl/L, ..
                                                      /Da /1/7iZ. Ur//V^y\^
    ^ lk)aA                                      v.£aA7t
                           (iAOoL                      .^.OOyin/Aj}
                                                     '/Xiao A.\{
                 /,^. ,               <''^ff'A
          )€ PoJxx^ ^JxctA. (X. n^caroLaxyy ^7v<^.Jx<?A
               j2J^
     i.^HAlPAolaiA^                  n . Vk/                                    li\i2^

           (2j2jZ /x].c?oAi . £/2A\£, aa\ooJL                        a   oLl,
.AzAj)^ a^paj n(7. /Q/LTij p^^ ^ \ 7^X -'                                       ^Aaj2£?yi^i2^
      Ay^ ICA'                      i^OAci                 ,   ^ oLtoCycAz lc^A.Ay-iAD


                                                                 BOMMERSBACI -^00709
    Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 21 of 71



3


                     O- -fyiAjt 8^.                           -Xy^
      'Q^Ia^ Miz/UJLA... j^^^/ljuAiJZjcL^ -^^iy:^
       .^JLnAoUj)/^La^^
             CkliL                                         J^- djyl£AOtao±A^
       amj£..-SfB.^u^dkye..                 ^.jjJOyxd^                              —
       ^^^^iljju^0J^j2^.^iyLdA!tlQ^^ ^/yy\^i2>.                     —/x/acLua^^-'
                                                                                    .




                                                           .UA^-.




     .XlunJi.

            ^<jkj(ijCLoL.^a:f:r.


      uw^

                                         A/X(£-^.c£a^-^.




                                                           BOMMERSBACH000710
        Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 22 of 71



                                       Kimerer & Derrick
                                                LAWYERS
                                      A PROFESSIONAL CORPORATION
MICHAEL D.KIMERER                                                                            221 East Indlanola Ave.
CLARK L.DERRICK                                                                             Phoenix, Arizona 85012
MICHAEL ALARID,III                                                                            Tel:(602)279-5900
                                                                                               Fax:(602)264-5566
OP COUNSEL                                                                                       1-800-220-6817
TERID. McCALL


                                                May 24,2011



     PERSONAL AND CONFIDENTIAL
     ATTORNEY/CLIENT PRIVILEGE
     DebraJ. Milke,#83533
     A.S.P.C.-Perryville/Lumley Unit, 30 D 267
     P. O. Box 3300
     Goodyear, Arizona 85395

    Dear Debbie:

             It is always a good day when I get one of your letters and this time I received two.
    I thought your statement, should you be successful on your habeas petition, is excellent. It says
    everything that needs to be said and is well written. You're an excellent writer and it may be
    something you should(^nciderlpursuing.
             I have notjecently talked with Jana(BanlersbacEj but will call and get her thoughts about
    seeing(^o^ and pscusing the options you referenced.
             Hopefully, we will hear something soon. I am @s5onsl optimistic about our chances.
    I know the pain when we get our hopes up and then have them demolished by a bad decision. I
    pray to God you are vindicated. I know you don't deserve to be in prison and the years you have
    lost can never be replaced.

            I do believe my call to the ward^ abo^ the problems you were(^xperencintg)at the DOC
    may have caused some problems. Th<gcmt^tried to(j5Sreyny call to the deputy warden and
    I insisted I needed to speak to the warden. At least^^sounds like things were resolved.
             Hang in there and stay in touch.

                                                  Best personal regards,

                                                  KIMERER & DERRICK,P.C.




                                                         )\ D. Kimerer
   MDK/jp




                                                                                BOMMERSBACH000711
    Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 23 of 71



                               joms,Skelton & Hochuli, p.L.C
                                                                                 2901 Nurth Central Avenue
LORI L VOEPEl
                                                                                                 Suite 800
Telephone:(802) 263-7312                                  JUL 2 0 m-                Phoenix, Arizona 85012
Fax: (602) 200-7807
                                                                                     Phone: (602) 263-1700
E-Mail: lvoepei@jshfirm.com
                                                                                        Fax:(602)263-1784
                                                                                         WWW.JSHflRM.COM




LEGAL MAIL-
ATTORNEY-CLIENT PRTVIT.RGF.n
PERSONAL AND CONFIDENTIAL

DebraJ. Milke, #83533
A.S.P.C. - PeiTyville/Lumley Unit
PO Box 3300
Goodyear, AZ 85338

                    RE: Milke v, Schriro
                              Ninth Circuit Appeal

Deal* Debra:


               I received your letter requesting that we not call out to the prison to speak with
you once we receive the Court's decision. I can certainly understand your desire to receive any
potential bad news in private, so we will honor your request. If, however, you change your mind
and would like for us to arrange a legal call if the news from the Court is positive, please let me
know.

               I am not sure whether I have told you yet, because everything has happened so
fast, but my husband and I are adopting a newborn (girl) in mid-August. I will be taking a three
month matemity leave but will, of course, be available by phone and e-mail in the event a
decision in your case is issued. Mike is aware that I will be out on matemity leave, so he will
handle any issues that might arise in the interim. Because we are now just awaiting the Court's
decision, I doubt that there will be anything of significance to handle in my absence.
                Even if I am on leave when we receive a decision, I will try to join Mike in a legal
visit after we mail the decision to you. If that is not possible for some reason, perhaps we can
arrange for me to have a legal call with you if you would like to speak with me in addition to
Mike. Either way, Mike and I will confer regarding the next steps in the process, so that you will
have the benefit of both of our input before the legal visit.

                   I can tell from your letter that you are "bracing" to receive news- good or bad -
from the Court, I think maintaining that kind of grounded, even-keeled stance is important right
now for your well-being and am glad to hear you are in that place mentally and emotionally.
Hopefully, the Court will not take a lot longer to issue its decision. But if it does,I hope you will


                                                                             BOMMERSBACH000719
     Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 24 of 71



            Jones, Skeiton & Hochuli, p.L.C

Debra J. MiIke
July 17,2009
Page 2



trust that timing can be everything, especially if the panel wants to rule in your favor. So please
do your best to be strong as you wait for a decision, even though I know that can be very difficult
some days for you.

              I hope that the next time we speak in person or by phone that we will have good
news for you. In the meantime, take care, and let me know if you have any questions.

                                                     Sincerely,




                                                     Lori L. Voepel
                                                     For the Firm


LLV:gls

cc: Michael Kimerer



2077749.1




                                                                           BOMMERSBACH000720
                      Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 25 of 71
(3406 unread)-janabomm25 - Yahoo Mail                                                                         https://us-mg6.maii.yahoo.coiii/neo/launch?.rand=3qI4m9btvj360#.


         A Home          Mai          Search     News           Sports      Finance        Weather        Games        Answers        Screen        Fllckr        Motrile   More v

                                                                                                                                                                            Home □ Jana ^

                  ty       1!     O                                                                  More about me for yt

         ^ Compose                             •4^           -►      i Delete      iS Move v         ^ Spam v          ••• More v                       ♦ 4- X

          Inbox (3406)                               More about me for your book
          Drafts {S90}
                                                     L0R1 VOEPEL <LVOEPEL@JSHFIRM.COm»                                                      Today at 12:18 PM
                                                     To Jana Bommersbach
          Spam (49)

                                                     Sorry again for the delay in getting this to you. It's just been very hectic since I Hnished Debra's case.
        " Smart Vlcwr
                                                     When I was a first year law student, i knew I wanted to do something to help others. I Initially
            important
                                                     thought I might want to be a prosecutor. And, ironicaiiy, it was during my first year of law school that               COVERAGE
            Unread                                   Debra and her co-defendants were tried and sentenced for Christopher's murder. Based on the
                                                     media re porting, I, like many others, thought Debra was a monster. After her sentencing, I quickly                    INTHREE
                                                     forgot about Debra and focused on my studies. During my third year of law school, I participated in                    COUNTRIES
                                                     a clinic under an Arizona Supreme Court rule that allows law students to appear and file pleadings in
                                                     court under a supervising attorney, and I chose to work with an incredible attorney in the Pima                        FOR THE PRICE
                                                     County Public Defenders Office named Dennis Murphy. I learned from him that things are not always
            Shopping
            Finance
                                                     as they seem, and that criminal Justice is not black and white, but shades of gray, i won a motion to
                                                     suppress and worked with the mentally ill who were charged with crimes. And it opened my mind
                                                                                                                                                                            OF ONE
                                                     like few other things in my life had ever done before.

                                                     After law school, (was selected as a judicial clerk for Justice Thomas Ziaket on the Arizona Supreme
          My Climes                                  Court, where 1 conducted research arKf helped to draft opinions. Because the Supreme Court is the
          rK^i ■                                     court of original jurisdiction for death penalty cases, we heard many capital cases. The opinions
                                                     affirming Debra's and her co defendants'convictions and death sentences were nearly complete
                                                     when I started my clerkship, but I saw the drafts Just before they went out and, once again, thought
          Recommecicleil Gnliies
                                                     that Debra was a monster. As I would learn years later, there was no mention in any of the
                                                     arguments before the Supreme Court of ail the problems with Saldate's interrogation and his history
                                                     of lying under oath and violating constitutional rights, nor was there any indication of how severely
                                                     dysfunctional and mentally ill both Scott and Jim Styers really were prior to and during the events
                                                     that led to Christopher's death.

                                                     After serving a secondjudicialcierkship.dtis time for a judge on the Arizona Court of Appeals, I
                                                     accepted an offer to practice law with Mike Kimerer, who would end up being my co-counsel in
                                                     Debra's case. Mike hired me because of my appellate experience and desire to be an appellate
                                                     attorney, but we also tried several cases together, including several high profile ones. When Debra's
                                                     mother, Renate, contacted Mike about taking over her appeals, he of course involved me. And I am
                                                     very glad that he did. I began Debra's representation with some preconceived perceptions of her
                                                     fornied mainly through the media, over the prior 11 years. But by the time t finished reviewing her
                                                     file, including the research done by the state post-convictiort team regarding Saidale and Debra's
                                                     co-defendants, Roger Scott and Jim Styers. I realized that, like Dennis Murphy had taught me. things
                                                     were not as they seemed. When Mike and I met with Debra, I was still skeptical, but as I reviewed
                                                     more and learned more about Debra's case and came to know Debra as a person, I began to realize
                                                     that she is innocent Although I would have done my best on her case either way. realizing Debra's
                                                     innocence motivated me to dedicate myself to vindicate her and win her freedom.

                                                     We began representing Debra in 2001 in habeas proceedings in federal district court (the same year 1
                                                     married my husband, Terry). By the time I had reviewed the enormous file, spoken with numerous
                                                     witnesses, experts and others, and filed the merits briefing and several related motions, I realized that
                                                     something had gone terribly awry in Debra's case. It became clear to me that Debra's case involved
                                                     the perfect storm; one very bad and extraordinarily manipulative and egotistical cop, one prosecutor
                                                     who was motivated to win at any cost (not just In Debra's case but in many others, including Ray
                                                     Krone's), and one very poor trial court judge who was later removed from the criminal bench
                                                     following repeated displays of poor judgment. Add to that two severely disturbed co-defendants
                                                     (only one of whom Debra had known previousiy-Styers), two family members and a friend whose
                                                     own serious dysfunctions allowed Saldate to manipulate them into trashing Debra's character, the
                                                     State's successful suppression of critical Impeachment evidence regardirtg Saldate, and an
                                                     inexperienced and underfunded (although well meaning) defense attorney, and Debra stood no
                                                     chance whatsoever.


                                                      Knowing just how wrong justice had gone in Debra's case, I sought and gained permission when I
                                                     joined my current firm in 200S to remain as appellate and co<ounsel for Debra. When we lost in
                                                     district court three years later, I was stunned and emlroldened to make sure that the next court up
                                                     the appellate ladder— the Ninth Circuit —would understand and care about what happened to
                                                     Debra. When I finished my fi rst draft of my Ninth Circuit Opening Brief, I asked a very skeptical
                                                     colleague of mine to review it and give me feedback. That attorney had asked me several years
                                                     earlier 'How can you represent Debra Miike?' As soon as my colleague read my brief, she came to
                                                     me and said 'Lori, you need to save this woman's life.' That affirmation strengthened my resolve
                     e>-»Oo(v.i.ioii flltkr          even further.




                                                                                                                                                        BOMMERSBACHOdS'j^®^^ 4:57 PM
            Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 26 of 71




    Before Debra's or either of her co-defendants' briefs were filed in the Ninth Circuit, I spoke at length to
    Roger Scott's attorney regarding our impeachment evidence and claims regarding Saldate, which his
    client also could have vigorously pursued, given his client's questionable mental health and Saldate's
    clear coercion of him after Christopher's murder. To my dismay, his counsel chose another course— to
    continue touting the State's "theme" by blaming Debra and Jim Styers, notwithstanding Scott's prior
    inconsistent stories and obvious participation in this honific crime, and Scott's repeated
    acknowledgment that Debra never said anything to him or in his presence remotely indicating that she
    wanted her son killed. Less than 30 days after Scott's attorney trashed Debra(and Jim)in oral
    argument, we appeared before the same Ninth Circuitjudges, who had clearly been influenced by what
    they had heard. Although initially somewhat hostile toward our arguments,thejudges questioned
    Saldate's interrogation and credibility enough that they sent Debra's case back for an evidentiary
    hearing in district court.

    The battle continued in district court given the State's unwillingness to relent and the district court
    judge's own preconceived notions about Debra's case. But finally, after several rounds of briefing, an
    evidentiary hearing, and another oral argument,the Ninth Circuit finally did the right thing. I was
    going to work the morning the opinion was issued and walking across the courtyard of office buildings
    toward my firm, when I saw the email from one ofour amicus counsel, an ACLU attorney named Dan
    Pochoda, which said "Congratulations,Lori, on a hard fought, well-deserved win." Scrolling down,I
    saw the Ninth Circuit order granting habeas reliefand ran, shaking and crying with relief,to tell my
    appellate colleagues that we won. I then had the privilege ofcalling Debra in prison to tell her the
    news she had been longing to hear for over 23 years.

    Although I would have given anything for that long-hard fought victory to end with the Ninth Circuit's
    Opinion, it would take another two years of re-trial proceedings before we would finally succeed in
\
    getting Debra's case dismissed with prejudice. After the trial courtjudge denied our doublejeopardy
       tion to dismiss based on prosecutorial(and police) misconduct,tibe case was finally dismissed by the
           a Court ofAppeals, whose decision the Arizona Supreme Court refused to review. Debra,her
            and friends, Mike and I are forever grateful that, like the Ninth Circuit, the Arizona state courts
    fiiSlly did the right thing too. As a result, Debra is finally living her life as a free woman,
    notwithstanding having been robbed by the State of25 ofthe most precious years ofher life, on top of
    the loss of her child, Christopher,for whom she still wants to see justice done.

    I^yaye^^me to know Debra over the past 14 years,and she has come to know me and my family,
    inclu^g my daughter, who was Christopher's age upon Debra's release from prison. One ofthe most
    Jreasured memories of my life is when Debra asked on the day ofher release ifshe could read"A
     quirrel's Story" to my daughter. My husband and I readily agreed,and Debra and our daughter have
    shared a special bond ever since that day. I have often been asked over the past 14 years, and most
    recently just last month, what I thought of Roger and Jim and ifI thought Debra was guilty. Based
    upon the evidence presented and, more importantly, not presented in their cases,I can say without
    equivocation that Debra is iimocent and that the two men responsible for her son's murder remain
    behind bars.




                                                                    '      CX       BOMIVIERSBACH000722
            Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 27 of 71



                                       Kimerer & LaVblle
                                               L AW YE RS                              .
                                                                                        J. STEVEN ROLLINGS
                                                                                                1937-1987
MICHAEL D.KIMERER                                                                                           .
MICHAEL J. LaVELLE                                                                              ^
CLARK L.DERRICK
LORIL.VOBPBL                                                                             J®'*
TERID. McCALL
MATTHEW K.LaVELLE                                                                            1-800-220-6817
TOMRAWLES



    RICHARDPARRISH                         AugUSt 28, 2000



       PERSONAL AND CONFIDENTIAL


       Debbie Milke #83533
       A.S.P.C.-Perryville/Santa Maria
       P.O. Box 3400
       Goodyear, Arizona 85338

       Dear Debbie:


                Thank    you   for   writing   to   me   about   your   case   and   about      the
       unfairness that does exist here in Arizona.


            I am very familiar with the facts of your case, and agree there
       are substantial issues that cast doubt on your guilt.       When your
       mother came to town in 1998 to meet with attorneys about your case, I
       was one of those attorneys. I took the time to read all the pleadings
       and large portions of the trial transcript, so I am familiar with what
       happened in your case. As a consequence, I have both empathy and a
       detailed understanding of your situation. I do not believe you should
       be where you are.

                I also    know that many of the things that you say about our
       criminal justice system are true. Arizona has not escaped lying cops,
       overzealous prosecutors, and uncourageous Judges.   I understand your
       disheartenment with our Supreme Court and their failure to grant your
       Petition for Review. However, the standards that they must follow to
       make a determination whether a Petition for Review is granted, limits
       to some extent of what they can do.    I know you think   that former
       Chief Justice Stanley Feldman is hypocritical" but, in    fact, he is
       one of the most enlightened Judges in this country.       He's smart,
       courageous, and personally does not believe in the death  penalty. I
       have worked with him in different settings over the years and it's my
       opinion our criminal justice system in Arizona would be in much worse
       shape than it is if he had not been around.                 I know this information
       doesn't give you much comfort given what has happened to you.

                I personally do not have a great deal of optimism about what the
       Death Penalty Commission will or will not do.               I am concerned that its
       creation is moire for political purposes than for addressing issues
       concerning the imposition of the death penalty.




                                                                           BOMMERSBACH000730
        Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 28 of 71



                                       Kimerer & Dermck
                                                LAWYERS
                                      A PROFESSIONAL CORPORATION
MICHAEL D.KIMBRBR                                                                           221 East Indianola Ave.
CLARK L. DERRICK                                                                            Phoenix,Arizona 85012
MICHAEL ALARID,III                                                                             Ibl;(602)279-5900
                                                                                              Fax:(602)264^5566
OP COUNSEL                                                                                      1-800-220-6817
TERlD.McCALL




                                                                                 \
                                                      December 28,2012

         LEGAL MAIL - CONFIDENTIAL
         Debra Milke - ADC#83533
         ATTORNEY CLIENT PRIVILEGED
         Arizona State Prison Complex -Perryville
         Unit-Lumley 30D267
         Goodyear, AZ 85395



         Dear Debbie,
                                                                                 I




                  As the year draws to an end I wanted to make sure I found the time to write you a
         letter before 2013. I know this "wait"for the 9*^ Circuit to make a decision has to be
         agony for you. It has been wearing on both Lori and I and we have been all over the
         place guessing what they might do. When they took a long time at first I took it as a
         good sign. When they took a long,long time I started worrying that they're hung up or
         waiting as long as possible to spare us fi-om bad news. Now that it has been a long,long,
         long time I am thinking I was wrong and they have a more rational reason for the delay.
         It may be that they want to see what develops with all the "Martinez" cases before
         making a final ruling.

                 The difficulty they face is Broomfield's ruling after our hearing. I'm sure they
         thought if they sent it back to Broomfield for a hearing, he would rule in your favor, and
         it would have been easy for them to reverse your conviction. I thought the hearing went
         extremely well for us, but once again, we got screwed over by Broomfield. We gave
         them a legal way around Broomfield's ruling, but it makes it more difficult for them,and
         they don't want to make too much ofa stretch that the Supreme Court will reverse what
         they do. As you know we will be raising several new issues under Martinez. As we
         explained to you when we last met, Martinez is a very recent decision by the United
         States Supreme Court that allows a defendant, under limited circumstances, to raise
         issues tliat Rule 32 Counsel failed to raise. The law before that was that habeas Counsel
         could not address those issues.




                                                                               BOMMERSBACH000758
        Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 29 of 71



Kimerer & Derrick
       LAWYERS
A PROFESSIONAL CORPORATION




                                                                                 December 28,2012
                                                                                            Page 2




                 The main issues that we will now raise under Martinez relate to Frankie's time
        line analysis; the State "sandbagging" Ken Ray by calling a non-disclosed witness at the
        last minute; and Ken Ray's failure to cross examine about the tape recording,that Paul
        Huebel keeps screaming about as being a "secret tape", which it was not.

               I won't burden you with the problems we had with Paul Huebel whose need for
        self-aggrandisement could have sabotaged your case and could have conflicted us out of
        your case. He went to two well respected attomeys, misrepresented to them the facts
        about the "secret tape" and got them to believe that Lori and I messed up because we
        didn't raise the issue. First, the law didn't allow us to raise the issue because it was not
        raised by Anders in the Rule 32,and the tape was not secret but admitted into evidence
        by stipulation. Ken should have challenged it and cross examined Saldate about it, and
        we will now be able to address that issue under Martinez, but it is not the strongest issue
        we have, and we could not have raised it until "Martinez" was decided by the Supreme
        Court.


                 In the meantime,Paul Huebel is still using the inaccurate "secret tape" argument
        to curry favor with publishers and the media. For your information I am sending you
        some ofthe correspondence that was produced in order to keep Paul Huebel from filing
        independent frivolous pleadings with the claim you gave him permission to do it.
        Hopefully, he will stop meddling once we file our Martinez petition.

               I recently talked with Julie Hall, Styers Attorney,to see ifhe would be willing to
        give an afiBdavit attesting to your innocence. I think he would do it if asked, but Julie
        won't let him,and I can't contact him directly since he has legal representation. I know
        Julie and will keep trying to persuade her that he doesn't hurt himself by saying that you
        weren't involved, and he's said it before. I would suggest you write and ask him but I'm
        sure D.O.C. would not allow and intercept such a communication and I want to deal
        honestly with his attorney. I need to figure out a way how Styers case can be helped by
        him helping you.




                                                                                 BOMMERSBACH000759
          Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 30 of 71


    Webmaster

    Von:                        Renate Janka[renatejanka@ymail.ch]
    Gl^enaei:                   Freitag, 25. Oktober 2002-15^51         -       _
    An:                         Lori Voepel; Patrick Galbraith; Frank Aue
    Betrefff:                   Fw: TELL DEBBIE I'M THINKING OF HER
\




    HI,
    I find it totally astonishing that, based on our website, a number of
    schoolmates come "out of the woodwork". Oh God, where were they when I
    needed them most and didn't have a clue of how to contact them?
    Anyway, maybe it helps.
    Love to you all
    Renate
          Original Message
    From: PATSY HUBENTHAL-WATKINS <PATSYWATKINS@COX.NET>
    To: <renate@debbiemllke.com>
    Sent: Friday, October 25, 2002 6:29 AM
    Subject: TELL DEBBIE I'M THINKING OF HER


    > Below is the result of your feedback form. It was submitted by
    > PATSY HUBENTHAL-WATKINS(PATSYWATKINS@COX.NET) on Thursday, October 24,
    2002 at 23:29:57



    >

    > town: PEORIA     CORTEZ HIGH
    >

    > message: HI, MY NAME IS PATSY, I WENT TO CORTEZ WITH DEBBIE, MY SISTER
    KATHY WAS IN HER GRADE AND I WAS FROM 1980, MY MOM OWNS THE DUNES LOUNGE AND
    DEBBIE USE TO PLAY ON MY MOMS BASEBALL TEAM, ME AND KATHY AND MY MOM SUE
    OFTEN THINK OF DEBBIE, I PRAYER FOR HER EVERY NIGHT THAT SHE GETS A NEW
    TRIAL, I DONT THINK FOR A SECOND SHE IS GUILTY, AND CAN YOU TELL ME IF SHE
CAN GET CARDS IN PRISON? I WOULD LOVE TO WRITE HER,I HAVE A BEAUTIFUL 16
YEAR OLD DAUGHTER CHRISTINE, AND A 13 YEAR OLD SON ZACHARY,TELL HER THAT I
USE TO BE MARRIED TO DEVIN PETTY (YUCK) HE ALSO WENT TO CORTEZ, HE IS MY
    KIDS FATHER. I THINK OF DEBBIE EVERY DAY AND CANT BEUEVE THE INJUSTICE
SHE HAS RECEIVED. I AM SENDING IN MY DONATION FOR HER DEFENCE FUND, AND HAVE
JUST DOWNLOADED THE PETITION TO SIGHN, GOD BLESS DEBBIE, PATSY HUBENTHAL
WATKINS, ALSO MY MOM SUE HUBENTHAL AND SISTER KATHY AMBROSAT ARE ALSO
SIGHNINGIT, THANKS SUE HUBENTHAL DAADUNES@AOL.COM KATHY HUBENTHAL
AMBROSAT IS AT KAHAJOJA@AOLCOM

> SUBMIT: submit
>

>                                                                           QAo/nJi
^                              Pcct^ omL                                jblwjt -Ji dx> A£/y)S/i/L6e/L
.Juu, O/rut Jm,                                                     jtMjL Jm. jthat JL
                                 rYbUCA.                                    jau roe. dAVOi
             ^e^nkojO/U^t^ j/YL oLoYicitiAi^                /vi^ cLi^^nAsz,             ^ CL^Ao
 dAfyuuuojtl uuo XAojt                        UJOm^               Aj2auL a, ca^x!L. Sste.fyfiAyY^
J^ctdk. jAL, ^AVbz, JA- (/e^                                         ^           jtLr/ie. dAidL
                      JL COAct JjiaJL OJvtA                     n&uo.                     JuuitA
          d,      . ji AlClAyt AtHyj
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 31 of 71
                                                                                    Page 13 of 14

 TO GET HER TO SAY YES. SANDRA SAID SHE TOLD DEBRA THAT SHE WOULD HAVE TO TALK
 TO HER HUSBAND RON ABOUT TAKING CHRIS AND DEBRA THEN BECAME VERY HAPPY AND
 THEY ENDED THEIR CONVERSATION.
  Discrepancy #18: Never did SANDY say that Debra was using "Mark and the safety of Chris
 to get her to say yes". SANDRA said "... and called me a week later apologized and said Mark
 kidnapped Christopher and that she didn't feel Christopher was safe anymore."
 SANDY did not explain that her husband RON was listening on the other phone. She said "And
 her mom was on the other phone..." and SALDATE completely fabricated his statement. The
 same with true pertaining to RON whispering to SANDRA. SANDY never said anything like
 this. All that SANDRA talked about was a visit of CHRSITOPHER to be with her son JASON.

 WITHIN A WEEK, DEBRA AGAIN CALLED AND SANDRA 'SAID SHE TOLD DEBRA THAT SHE
 AND RON HAD TALKED ABOUT IT AND THEY HAD AGREED TO TAKE CHRIS BUT FOR ONLY 2
 MONTHS. SHE SAID THEY TOLD DEBRA THEY COULD NOT AFFORD TO SEND FOR CHRIS BUT
 IF HER MOTHER WOULD AGREE TO PAY FOR THE AIRLINE TICKET FOR CHRIS, THAT CHRIS
 COULD SPEND SOME TIME WITH THEM. SANDRA SAID THAT DEBRA TOLD HER THAT IT
 WOULD ONLY BE FOR 2 MONTHS UNTIL SHE AND ERNIE GOT SETTLED AND WORKED THE
 PROBLEM OUT. SANDRA SAID SHE ENDED THE TELEPHONE CONVERSATION BELIEVING
THAT HER MOTHER WOULD PAY CHRIS' AIRLINE TICKET.
 Discrepancy #19: SANDY did not say 'they could not afford to send for Chris'. She said "If
 mom Is willing to pay for his plane fare out(...)I would be willing to keep Christopher..,".
 She also never said Debra stated "it would be only for 2 months". SANDY made it clear that
  ... forno longer than two months...". SALDATE intended to accomplish the assumption that
 Debra had the planning on her part. But that's simply untrue.

(report continues...)


                                                                                       wmmmm




At this point the tape recording and the original transcript of the interview with SANDRA
PICKINPAUGH ends. It will remain a secret whether the rest of this report contains as many
allegations, twisted statements and lies as this first part, but - as everybody will imagine -
 there is a high llkeliness, it does. However, the reason this report Is published here on this
website is to explain to the reader that former Phoenix Police Detective ARMANDO SALDATE,
JR. had a pattern of lying and fabricating statements that landed Debra Milke on death row,
manipulated jury members and served the prosecution 'evidence'to win this case at any cost.
It also led family members to believe their daughter had indeed confessed to a conspiracy to
have her 4-year-old son, CHRISTOPHER CONAN MILKE, murdered. The outrage about such a
heinous crime locally in Arizona is understandable, yet it can be proven without a doubt that
the media and the public was led to believe a story that is full of allegations that were made
up and falsified facts. Other than SALDATE's allegations no other evidence against Debra
Milke ever materialized.

This page is also evidence that Debbie's sister SANDRA PICKINPAUGH was an unreliable and
prejudiced witness, who used her initial testimony In this case to get even with her older
sister. Decent police work and an accurate handling of this case through the prosecution
should have excluded such demeanor completely.
SaldatE'S fabrications of allegations should have been uncovered by prosecutor NOEL LEVY
in order to grant Debra Miike a fair trial. Nothing like this ever happened. MR. LEVY used
SALDATE's tactics to accomplish a conviction. He must have had better access to the police
records than Debra's weak public defender, therefore should have made sure SALDATE's


                                                                            BOMMERSB3yf2lb(0@^
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 32 of 71



(9—

      W/UA&AA&oC Duct.,
         )fy\A.y \jlAct uSutJu. yViiicjL.      ^oci. oJOA. &(a.. odnx.
              Oiyunjut, ,ylu6uu> A^jl. JLA. ^Aa^CLfuLoL.           A JaJtMe^
      jl/ia/u>6 "to jLiAtjut^^ To YvuJajl, ,J}caxjUAJL. J\jl. oJLlocu.^
      ' ptu^           oUa^xJI'a. cuhjocdtk^. «£. J^uxom, to juttvi^yyuAj
                  - thcCt HuoitA ,MmC                 JU^ a^O-oC tkcct^ ,Jr\A^
      IJUiaJUl^UA- Dyu )V^ A-oLa--•           .^(yUUy^^ JiSLSLMA^ To
       j(?v^ to tkt. yyLMouotA pOAJtA^ ujAh/h.             jxpexiJcc awt Jt
       ^.JJ/ywL            ,.JwAMyvu^ to "dsLCOm^LfMAA.' CUZtiA, (SU.
        U- -' LCLtk
       \JjACt  .4/ Mtrvu.
                    V:.. ^TUzW
                          ^J<. jMiAcStu.: '        '
                                          X ,.A&JLt.Jls>p&AitM^
        i.^^jyu Su \..^juJ2JL oLcu^C  DUA,\/JACt. X ^-^^LsJL Ou
      \\ MtrtiU. JbCttxA Xodxiu^, ASJL ^ coa^ 6Lo
      |: rAe           Gvu ttosj.5, O/Yvd,                   £L XaA«^aj6£o
      \ JluJlio\j^. X OJdUL ..Jvicc a tjuc^aJL CoJUL^the                         to
      I >.Xt4c>C 0iCt ,.tuS<AJ ct (XJUL LCM-tCt.
      || X JmCSLUiX-CL LMUA, CO/icL ojctJu, tk-e, pCtLuhslAy
      \t(\C.JjTSyA. (jJouO!               AUAL QAjc C^loiyuK u^A-J^uCt i
      jj(4nX tnAL^ .JIabU. AO (LUtji, too.                            ^a(R4-..Xiilc6
      jjXa/yu iCcCic tkcy^,
      ii X            ^XO/nJcui^ MC (tuAQAOB^AfTtilcti <2^6t?uX ttlA
      {jJ/ruXcI<7K- _X^u?yvi             ^cuyJa a-ywL nAt
      \pih .JyucL dyu ttuoct pW>eA^. Oct:jcom^c pystfCt^
      %JyoMJiC\, UDtJJL.Jxcuvc to AZQAjt JIjd
      || XtX pjft juj^Lt thcct thju^ tO/vu
       p' to djLOitJu LC lXJa. ,_^j2.eA-' (AnoL                   Atltu^
       'abixct jDOCWvor^ OLCt rVhOyxjl^,
         X Xid!|Qe- it^e,- pl\AAJL, o>(dla                  ttu/^, ujjulMu. X
      jj60X^          to (LoJUt DVL (^CLtuUvtjCl^ '%^M^^^S^M004707
          Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 33 of 71




                                                                                r

                   .JlalljiAj. .ta Pcittj- Oi£y\.cL qaIajioL s^...aJis,'.dL^.-  i-


                                .UJ-LtJh. Usau^...
 "Ae.                              .McuuA-d:Q^                       '' '
                            SAiyr\ o^cL^/i£a^^                   3      UlAAi

                                        ^.e                         ^Hx2)U^6{\JZ


                                  dlXULcUl^.^




  —                                   -^




-B5_-__'^e^__4sfcL..m£z..idAcut:

-Oo4jdLcdte,j^-P-6£j^-^^^

 —'sJL-U.^0\x2cL.lJ).\L^-jb9^
 -. A^ Jjik^              /\cu^        ;;II
 -sMiJLL-kl^_U^ -                   JL AUUBAA.

                                                              BOMMERSBACH004 r 98
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 34 of 71




-Hi PoJZf
   \JL IoamvJ           LOjUUL ^y^dnM. JxOucL 0~ \!jLAaJL bJrh^yt^
l^/JXA- JlIUlJUAJ^          .ybuX. ^ bJOrnXkcL
  j6Aj2. d^o^c^^uoum^             mecCicaJL Jloowl >JL dJuLuO
Jyy^ COVl/C^. ^jL lo/x^B-vO IaOia- dMJL^ Cjdf\JiiLoLr^xtl>            JuLy\
    rv\ o^jC^cL cX LOCXA oJj-ijL. Xo aI^jXcA. jsL Ao                          .
/^Ji^OYVL^^ujto^^             (K vjajuoJL' d-^ Xwvo
UJ'QaX jUn^ HirxaJl JxAOwx.
          SaJioLoXsu jX /lO/^ \X ^^'^JLLi^p^eoL (L^^ALY\J^ ^
            0/noL LO^e^rX "fo lirxX                        jLO^ryyi ^
      pofZA. "-hiOjJb^ AO JL (LouJLoL Jj^jxo                        itioaju
Q/tlcL uyipz^ fY\^^ y^a/u^* Q4\.ccLW Xjtoo Xi^cL ^JL. looa-.
CA^un^. f/e Ml AiMiJn^ (A JImcM! jjL
/vum.cC.
               "ZJVXJxldL^ {^AA/y\MjLjt^ Q/v^cL jthJlA              dL>
J)JLCajyo<^cA Xhju (LlO X\JL GAid^MjLcL uy6-e<jjtn/2,
 HalAJL MXv^ X AOulcL                      (^(Jlyt!
   Gj2a^ ^ XlSJL y^/hdnA^LALO^ . ML JlSLCJixyi^ZcL             Vi
}f\MM .COA-cL        .XyiM,             UJcui AO 'i'iAOUJ^kt.yy^
(AtlcL \Ji JULoJUL^ (Ljjl'^^hJLt4^dXoL jX,. Q^Iajl. XxlAC MyxX
                        'ZaMAA^.Oyul, XuaJIa^ rVltC(yy\Ay Cl jtdX il>
   \sjldz UOQJl (A UOOY\^cLsl\.,^^M^                  1/io IoiaAxt^J
XKcX ^cru. aJUL MjLhJL XhzAji^                   tajl, di'JliL Xz.ao
 c^LdcL urkoA^ jtfuA^ JU,(^oJL n.(l^^>r]aAi2^ ja ov^. Qinjz/yu
  Luj2^ CkSUL CO/n- JyuX 0/yLcL Jc^                          AUjcM^ (A
 XuLOAH-^ jImjJlcLsL^.                                BOMMERSBACH004763
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 35 of 71




  \JL               J^O )yhLMjL^ 0/^oL.                          (X/y\x^^
         ^ Q/^a^            olQjl :tJ\siAA^ ^ojlqL ujiyJk., JL "h^oL"
          kJL           ...^pSfAA^a/LcC jtZ ..yAx^ pA>oyui^ C(xJUL ucd^i^^
                                                                              _   .   ...




  ^JL uJ'e^vCt^             AOi^ jtJ^c^tl,        ^^zhjL-
jlru              ^ ir^xji^f oJji ujiJUL ruuLoL jto ^oah^                 ^
Ajlaajq>uu^ C>ov\vc\^0it^u7v^ OJ^y-oi^                Sto p/wtjL.c^
/VU2. ^^.^AMYvl yVlQAjc uxhl^ JL jliLOA^ p€AA^VcJl&U, Hc.U^
oLO(/n.a€AX>u^ Oi/yioL JxIavuAcL yu^             MynoL^AtA^u^^
JL jM^di yVhiU. HiioJz JL               yisdz yAo /uaAjl, JL'cL. ,JaA'
/i^cL^jS2^ cuti L^auA Ja^ulajl. Uy^couujiJL. JL ^^^jUxa Y^oaU..
iy\Au^ lo/voco oJyouJz i^^TuJv OLdidAiiAA'*                     ,.
 \Lt LOCuJLoL             inJXjL.     JL (LXuJLqL jLhI. J^JlJl^LGu^JLJcd^
 (MxcL oLh/JiKyv^ Qa^Oul^ o^A/^Wt ^^JfVLAJL U/y^ Olt/u (M^U^.(X/iJl/JL(dy..
^etUsL. (LOAy m. '^AhtAX^ CL ^(I^MjldL CrvisL.,               (jJO/rCt^iv
Uja oJ>^ JtLo cLocLj^ yyictAXc oaxcL stJnjL.                          iSecMJuAt.
  Ovu lon/0\A>            ujdUL
  qjuxm/^oL, jLhji^ cLcu^ JL^jyi JLjlJL ovjP-, JL
 chxaL oH^hjtAAL^ C(Xr^ cam^.iLp uodbk. CL

          jJtl&uJ'QcL tajl. pjAjJtLfA^ ^.JyuL UyaJj^ oy^
 pJuyyuL.,              AuJiU^ cl cxLtLz^^                  acuoC jL                    ,
  nn'LJt: .Jvla,           a^oL .JoMaL
 6xLJz, JL jLotyCc^ J{i9\AAjaAjDC fb ^dhoCt cjl
       JL*JLL JLcxJUa       i^oiu d-v\- SoJjmvqLcu^ (VioumoL jAnnr^
Scu^ .JksJJIo         'CAjeA/i^cmjL^, JL jLdv^ .(^oiA^
                                        ^OdL'/
                                                   BOMMERSBACH004764
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 36 of 71




             A




                   dii/vlc.        S.(Ai2.cLodji-' v^2^^fv:;^lAJtc^ ^ sJjfSJL^ A-cJc v^
AVoJc cJaoJj\ y "^tcL ifYxe- oUroOAAjfc CkMA OvwcL whjto^cL rne.
J\XP|^6> (X^jtftA. JL j>(>acL -JL vxjz^cUcL Ov. jLoAAJi^t/u ^ kA\ji,
                                                                                     .


      UJOlS '^o cloj^Ji. OUA.         lOmii.         IA-OIaA/vv^ ♦
j(Lfi,Cvvv       OJvcL CXm.oL                   J^OlXJL^^                      AJLC.
J/^J)^o ha^c^cLttp cxA(XA^Y\A:t              uJcuiiL         vaJoa^,
  .        {/^ SflA-O MGCLtk    cUuUa) Vw- djSrujdZ'                                Ui

iAjVqct "VHocfc medUCccuL JtotJwv jL&vWcL JbJu^.




                                                        BOMMERSBACH004765
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 37 of 71




   3-10-0^

   fji.
                   JjvdJ\,cLa^            /vie/       yfiai^'UJOu^ Jh S.oi
  QWcit,             r\yicjL. ito lonsvo ■ NOT i <QAci/nA. um-
  JJvL. jLcnjdL^ C-oaxL I Jj-oth-                       axdh-aJlA^^
   ^CVnioe AJuJc                ex. jtcui^ jOOA^ZoAd^             0~
  CjoMjl' ^                 ^-tfructL s                            ..
                            jt/b^ So/yv^/)^ CJLikM^                      ^iJ>^
  (yuJjAJlcL Q/yuoL JbtuL. SJ-IO tvUriLcCtuAjl^.
  Jj^tcL           a/youpt? OJjlULj /3^0 oa^ ^c ya/u Ch^oL JLltyi. '
  Lf^exltLnAj:^                           13~0. jt 0/m^^ JycLcLoJx^ujYsd^
  cJriX)Cs€AXL, i^u. ojUjL .ASUL^ ^ Aj^c?6                         ^
                       u^ojy ^acL JliuA^                                     ^
  d-^plYA. LjOdWcblA, ykeduJ Jjt OJdlJL              Cridz              QaxoL
   fvW/lA^ JjC UJfdUU (lDYV)'6. QAOU/noL.
     ^ i0nGj&>/bto6 Oru QjoLoIajlAA^ 0-^ O/YL.
                   J\JLCjLAy\>€jJ^ t 'sJ^ UJO/rC^
  ^CLcU^ vAn. OJjutl^ J^D /tb^ AHaJZ JL oUrrsJZ'.i^
  J^to/noi johjc JljCtt&Aj^ ^ Hxe^ "hvoiA^ /yhi.
   >JL QjUlqJUxL jCjL / LfJxJUL               i^jtiLOAA^. (2^Uc
  i^fldvo ^ uJJu^j2^                "iviAjyi^ f\arv\€. oustl?
          SjjUL A/O /a£</U pjfiuy\ji^> §sOfv\^ \fuylsi/nJt..) jL^cjLAn£(yi^jiu
  i^^j(UnaJi2^ jtMj^ bt oct (Xy\^                     cunoL jjt
   CO'Ai2AA^ jjt           ptAiL. c^^ul/yAL / bL jt&tpL                oJjpyAC
  jthn. navJ oUnjLCjCA. 6oe Jioaj^ ujko                         SqJvuam'a^
            / A4l Jm/\>^aAjicC qJUL JZhjL^ poA^ltlvee^ StJu^ru^/u A^hjL.
                                                        BOMMERSBACH004910        ^
           Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 38 of 71




                         j                JbhjL. JLAmAunnCtixiL
     toJJlAi SOj          ixJoA rwcjz^ uyUlA^         oj-AJ^l. ctz
     jLoAJt^cLi (5ft LfJsJUL^                  cvjZ ^JUL .Jwam^ /vl^
    pA(JY\£^ Ou^                O/iXcL V%i241, ^ (LO/V^ ICoJM^ y5c>
    .^Jum. UJitA^         Ao^d^u^cjCicfnAJ*
               fVju:) qjI'/k A^xhjL.          ,J(\JLaf\joL JJyi^j\jujjjx., yS/'eA4.

a
                  ;,JtL M\jO JmAlsIaW^ jtAjLhJU jA CL
       cJ\qmjl..Msl uyiJiL Xcajl-            jthii^        (jlkomJi^ omjcL yfoL.
       QJ(ao fUTh^ JWUvy^ ^//Ctuudi^ j5> OU^UUL JzKoJ^ Ji^ jtKsi^
      ho,UUWid.(X^ UJiVtriAi^^ QAfU .J^9Uy^oL              .^yfiOAK,
                              (A(Uj(/r^ty(vlZjA y JthsL^                   *
      £' A)uisiMCj2^ bjotiJLcL Jj^ ^dLuLcUtcL *             JwMe^oJt AslJLjl^
     jA ^lan&oC^ ,yAsL. eocpec5i jtkpdz^                               u:>6\JLcL
     fijisiM^ CjiAjtuyioAx^           jtA^y U -S- Suyp^june^ C/XiaX^j X
    kL^ Xhju SujiAame,^ C&wXZ ml ruXz jl/yXsAq^jlcL                       XculqAm'^j^
      jbh^ t(XAJL^ JvL dP^WlA^ AhjL.(LOAjl^ UXJLL Jj^ JiXtuAmjid.
     .Xx /XxCtX (LcjuaXz 0/ricL ojovJLqL Xnjxa^^ XX                     j\jl- X' am'.zL
     (MXJJlOUuC jtAiL. JJAJL            JXuL. ''
      (lcMjnA^(xXjL.cb^^ iiwL nOyL^AX ^^tCUAy XfwtA Xf^Ajl^ (MOtiAi-L
     kJj^                    QAKcUynML. (Xi> pAx>CJULoC^j OnoC
       ^fi\jCuL XiOyf/^enA ^ ^X/ui^ fxXtXLy      ojUUL ^JmlAX. cu
         po/XiA^ cXuXcL'^ COAiZ^            XJruu jumypiyCCamj^
      JVLXlSXcXunJ^ Mr\XjAA£>(^aX^iMyL i

                                                                       BOMMERSBACh(04911
        Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 39 of 71




        .^Lli Pa:£f
                           OAJL           '=L


                    ^ (lAJJuiJAJi.(:^ jLLp>.j2:^.
                       J^Jvlol. /VIl^ mAr\Xfyuu/J^ ,^f2/2>£.-..!Z^^e6
             MaOtx-. (SO"^j3Ct.                 0.^^-JSM^^ALL£u^-                    -
              CAjl^Is^J.              OXv^ CjOAAr. tYiz- S^hj&OlS-, J^._..L0:&^.
             JjJOLnalt. .^ ■^. JOLsjCJrOCsLcL                  /^oJyi,
        .^JhliUd.A




             JZIa   jyyj^' MaaJ
                           -^ " ■ '
              But M^laLduaIa^ !

         ^          Jla)£j:A,^ A(uurAL^                                 rvisL^
                              _           jCL K/€Aa^ 6^t:^±tb.Lz^dyiaJZj iOJLsJiL>
                         eoheAA^^ d-cu^ AiejznAXAJL. JL naJ/^ .tisiA,
         ■JMAMLM^, sjl C/ltt CdCUt jto
         .A/lojI,        Zutruz^ ottA-.
                                            tuLL&L.                       / tL
                       cL jthje, t
                                                                      AtSL^
                                      r.&t;- jtuL ^L44Acs/id?_j2jt M

                                                              BOMMERSBACH004975
L^iaa
      Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 40 of 71




  -JSJloOAiL ^eA.Uynj                (LadJL p&h n iao/f.     ,1
               ^                          ■Jl'n-) P^i±l?or^. j

           •- OlLL. &£i-^Ca3jl<i.d '' C^A/nApJP/%^!\ .hj?iun^rdzcL
               -c^(a\q<iJa. wa.c.art7y7iA^ /?W          t' ^^cL      ;i




j^'iVK ^^njd.^£/LmA^/ryyz. . AanL a. ^/ nd./time. n't.
, t' Me. MoKaiLivl.. Q4ajl iN/dliAjpA^ ,               .At>n<P
            nb/)>eJl&^ . ^' Jai2^ pM^e^A^ ast. ^i aa j
   'a±!UA£3.^.hJsu}            &££ jt/Aa:t l          ^^
    \1 'cLjl/3ike,..^fh ntH^/rL


  J- uyveb
            H.JI

Ad^mlAsuL-jtAsL,                    ^ ^/: N^/ftk o^A,
           (lUi^OY\A&.^

           Jiil/UM^ jLJ(.A.i_jto
                    -i—



                                                "^'           caoaJi--As^dn.^


                                                          BOMMERSBAGH004976
    Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 41 of 71



A

    : /<u, t- . lit..      .(/oAt. fYlora^lk,
    ; j^jH0.(AJaji/yLi^OmdL.j^J!^
    1                   SD..co&lI1^-
           ^jL&V-e, jtci                   vOA^SzaJA^^
                 jta Mnz^U
                         dYiZ, jLo^ (hAlAj^
    iiC/hvayLcljL^ 6^                         -
    [j.     . <r)^c .    puJ/nJbjSiJ^QjiLBA,                       jtAjL.
    ^jSlOOCiMe.lX/l>
    j i CjCnxiljoL   jths-^y^                     .-iS. Jxccji^
    AbOJ^ LklJULkj^^                              -

                  ..JxiyuL                                                           —
                              • "oaoju^ 0O£M^au't.
    x'xjdisjL Jlxllu^_             ?                      —               -

     :; _V^'/w                  .,^J2AA/r\j                               -jXO-
    jj            Jj£sAL. dU.              ,Ji£nAA£^...cAiid.
     i; 1^^±J^CJujdimAA^ bjiJUL J}A JaM£^.A£^-
        .CjQ/yv iMii^ ,j(j-t£uZA)€y jtddJ.04^ CduA^^UJij
                              CJjtAH^ (3/yiQL nstO




          dL iJ^h&pe,               AiUiA,                        fyiQ//u^
          pt&piA .JlOMA A^IOa^- sQ4jl                    itZcjiy UA. A^
          sdryfuyu/^- Msv^ AinJld.-Vie                            U/rL.           'aaML
                                                           BOMMERSBACH004977.
             Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 42 of 71




     JAa, M.O. jd'JLl JUjt
                         fyL^jyiJ!nd.^A£^^               /'             ,yb
         JYUL              tJL .J^nnM'yn'^.



                  Ji              ^
                                        '/XA^ I ..-OUA..JoAL^CutjlAu,

         'jJL'fVL jotUlJl. LJnt'c-iu/^io S^UAyihAHyu . /H*jt

                        ■er/iCxxZivui/n^ . /a2(. o.
     .,0£OJlAyiA.,


        %L^d^zhjmJ^                        UJQXl^
      i^^^a^ttdtLLcl^ J\jlaaAdJmj^,^ ihha. ur/Aj^i?.
s:JiljltC.             (]tAAJ CtJ<Jl^l6JZJ0A / €/nJ^Li        oLj. ^




                                             Z^zhxxuS&uiJ^



                                                                       BOMMERSBACNo04S|78
    Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 43 of 71



3


    ! i'A/isLiA^                 JiSAA/iyL a^nsL                          ^


                       L^JvijZpAr
     ^Tylsl

                                 JL J^Mkh^
      ^n2ST/)OfLOY\ y i^.3. (^JOlA ,JyyijnADJLjS.^xi^^^L^



     :;<^21^ ^'JUL oLa-MjAaJt <j2. /n
     i /Tn QlfdtJi-)                          .             -                   —
              'aa in\. n OffTTirL jpu^dAiZ., jUiA^jyxd^^L-...J(^^
                                      JUiAJytlAApL..
                1<AWU} uyAsAjL- ^J^'m




                'XAii. j6,££-
                 Jas^q. lo<^
                 . <^OUe jthM^ O/itLAlsLA lft>(l.'.




                                                            BOMMERSBACH004979
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 44 of 71




                             cu:£/njLAA^                                                    -


           .                   /yiiAjLj dmjd-
           QAJUAjL^ (LALUAjB^ ..

 |/>i£. JZ^                                                  ^^cojaajz. ,,/hsL fiiL^i^.
                  <3m 9^ oL^tMa, ja^                                                            ■   tjZ-
                       U^nndsiAu Lod%DA!^.^ jU.djL^^AaJ^
                                 ..My'C&::> CL Ci£Z4^hJLAAU-Ox<->
                                          ..dd/AX^ I \JL /Ua^CCA^.
      ^..sd-nLcm± .Ma ^                                                                aMyuM iM iamO.
                                        rvua^ ./YWrvu.                                                     drncL.
  di!.m dM) e■ AchjiuJdM)L                                                                           \Cbi/YlJ?*

        ldl£.JlhJZ^_Um^                                                               0-^ fvu^ CAlAh...^
  UMaxj^ JuIohjiuJ^j^jIaijoL .Jwi[>eJruJL£AA Jd: OJDrofz
                                               jAAttdZ                                     CbZ-CJALLOvu
  CJymsA'.             1'
      jyilAe^ €l£a£i C^AkJl^aC oJxruM jthz^ dDtcuoneA^i
  Ak 6z!C.fAjZAAsxL jyGme. CAM-CsZAynAA O^tSuM JYU^
                            Ayudz <5^ (LCYxdlyjdZ Cdujz-^^
  ^2yyoL^yli£, MSjajxAAoLuAmAyjAjz. ioduxjduzAj)
 r"
  /X'iAMdlcL. M&.. JaMaaHji^jlcL ,
       M                                                                 Mz. MjCuM AruyL/
       ' *     .±hAM u ''r\M^ '
                                                                                            iJMA. Oyndy
   .CJy/lCJiAyySy , CijL Oyrn. "imfGl^oIcL
      ■""■ '•" aMMlAzajzoL dTtoL jjbksi^ /vm,
                   ~y^tSuAX-R^ .yLodcZyyX-i ffVCd-
                                                                                     b6m MERSBACH004997
                                   '"'•"^.•"•^TT-imrTitii I f iTi ri rri-inrrrr"ti
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 45 of 71




                                 uJciciaJL.      oLo a. <oLo.
                   OOJhOrv^^i/^^AjL C^sJoSXliM^j



                               .jynMuinhJz^ mjL. /Tn. r/JympA

JXonjoL^^JstL LiJL^^             nruA^A^ /VLdi^^ ,                   . Ij

JUA^                            QAa^
               ciZiCAyL^arj&itn^JjM
                        JUL^.^CiA^ /nCU^0j3^-.UtOt
at:.     a^A<    CAJLJu(LU1J2^


                           f



                           \Cjjl/^ UA^-

                lo/Lovc>

^.. U'Jhl Je±.i
         iJ(^At>)^ VjA^LLO^                       Ad^dJA...(2^i
.. xjL^^u^
V jU£n.<\ Kjjji^.t                                            ../4^._4
. ^'.fVK Cd.
                                     /njot jtkiAs^ ^IaiAsiajl.
.i^dOXAJLDLQat:~.^tj^.-                              CL.




                                                           BOMMERSBAC
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 46 of 71




                                   July 30,2006

To: MikeKimerer
    Lori Voepel

From: PatGaibraith

 I received this letter from Debbie in Saturday's mail. She was a little panicked about it
and wanted you two to get it and stop any action this or anyone else may want to write
about her. I wrote her a long letter today and explained once again that you can't stop
people writing articles about public figures. However,a book is a little different and even
though some are written about well known celebrities without consent it was doubtful
tbis man and his daughter could or would do that about her. Without her help I told her it
would be virtually impossible to get the details they would need to write a book and
attract a publisher to print it.
  I think I will get her calmed down and asked her ifshe wanted to respond, have me
respond orjust ignore it. I told her neither of you need to do anything at this time but
would make you aware ofthe issue. I think I have done my duty! Hope you had a good
week end and enjoyed cooler weather, Talk with you soon.




                                                                       BOMMERSBACH005012
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 47 of 71




                                                              A few nights ago,I


                                                  ivc found you guilty"beyond a
                                                  ilhouse confession. As I watched
                                                  you had something to do with the


                 I    lid Mb* wilv•book based on your plight. The book would
                             a ly ywr old with an astonishing literary aptitude.

                         inning via email and letters. By the time oiu
                             book should be well underway, and I'd like to visit
                         tllK inttial draft, offer feedback, and give us additional
                         BS undertaking.

                                                    to make a difference.

                     vinion ofthis project. Good luck with your appeals.




                             (832)368-9592


                               tullos@wamsmath.com




                                                                 BOMMERSBACH005013
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 48 of 71




  fi^)jjrt^ yV^>0^'                qD-^^x^ /^v>vi^zz/<?y)/^y

            tj] /nh^q 7^ , /noAy n/n/)L
   rpy^/^o^ /TYio {ux/rA/^Mpfr^yyK > .                                   —
   apft^^ ^>0^0. S^\£^.J}PAyf^iyn.dA. ^(.U^                             jnnjp
   jhMait                      .:t'Aa. P/fyyipijT^^Xj
   Q /SO/~tjy>^A          . ^irinJx^^                 m<L




    ^:tk<k:^.        JL     . ^<JL .J1JLjz^joL9^^ jjVi
  ■ OVyilc. nAAg^pl^^ aJab '.CJL (±a Lt       mjl.,.
     /jJ.qJIJL-^ ^( n'Wyy^.    &A.
   n&yoAAi J rlj-rJ-f, icnf^ yfutuj^ ':hi JUAjS-^A^-C.
                                       ■—pCxlAdv!^
   JrAoy>e 'A^ l^rt              ^ (LOy^ oLo

    O/aA         it&^y^. , Jl<2/). j3-t> .
    jbrQAjU. a/riA. A-^JjzAeA. TO Cj&^Vui-c:6: ^
    <ajt         .Jv2A. TO . ^^!9Aua<^jlt /^ OyAA/                /I
  . R^KI^Ia^ jyij^
                                                              P/2^. S'Re^^
  ' . cLr>'(UVn ^ T^^yxw /a
        cSd OmiAlhJqA^ ^ ."/'/ah 7^7 yi
   \R^UjiAoMA:&. yAAJio...



                                     V' :v    .           ^
        Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 49 of 71




                                         u'^ \1. ag.
 ^^eMA^^^£4aoL..^ ^^.jldLL£QL..^^
  (L Jia/v.,jY]oy^, daaJ^MjiJiL,fAj.                  AolleA. /?:jt

 i^sMk- yvioaUj^^
          «               #



       C>onciL.        Mjx/za^ A/>a^ JuAj/n^

 jfAz, yARlS_.




  ^.JloA^MA, ijCrctAl^Ujt
..._jEv/e/L^y^W
 jiJyiAji.        JTcl^Jc              U/yx^   JOl ..^SxLCUtc/yu^ Y
     .OJjzJIjZ, kJL'/vi. JuzjxcL^ JZ^
p£/LCjz.MMjd^^^                     jYui>e^(L
.. <!>d. A.yksp&-J0d2Jot~      c??Ssd^. CY?y»7 r/z> yO/hVI
•fz) Ujijzf>. jthiLt

         :^thj>UA^ v,Zl)i2, QMftEQAAj^
^JLsjuluJ       Ojr^ Oyyi. a-fpddlcfruAyi,—                  ot/Tnit:.-.—
 jYhuAy:- pe.&p(^                stJxaJt.^^Mu^jLLLdA^ omia.

                                                             BOMMERSBAeHOOSOir
    Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 50 of 71



3

                 ASLC,^aL                                         sX
      ^ .r>/3foin>erL^.
      i
                                   0~^lk£A^ ^^slZ/cAJ.               ^


      ij^x- nj^j-indt aln^                     ^a^gme..
      M /^J)ni/njcL Ra^4A/p,.                        —
                               .        /Tt.       ^j^bi^nxJVu--Jjf^A<2-^.
                                                     'i)/> i'lfa /X. .J&rny^
      yw\.pnA^, .X}-&J\Al/^y.                         fy)iJ<ji^                —
          jj/y\dLoj)A.LQ/>^c(. .:^Aa2^. dL^i/jy^.                           —3>-
      :                •




                                                          j(i&cL^^jaaioL
                                                                          zi/yxaL^

                            (L&i}£,.,




                                                        BOMMERSBACH00S018
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 51 of 71




            &(PjL-^o -. yfay

                 Ify^(J




                                                    BOMMERSBACH005160
  Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 52 of 71




'i/^

           Lj)
          C^'^W -2^)^ 4> ^ C>6>




                                         -v?v.




                                                      BOMMERSBACH005161
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 53 of 71




     ISi'hOS

         L




    ^JV\ iS^G-cJL jizha^...^£.iQi^£i3!z {TUTrC^fyj^ <5^
     iA&CUx^                        i^'veAjL.^ l^ct/p>'eMJlJ2t^ it:. o-siJlJL
                                    .aAL^.-SZ-vij2~

                                    e£Ltu.j:ijufAMAAf2A- mjz^. 2G> nn
    •e^AxL                                             CL                   l^oa.,:.
                                                                             ::;tAiAu
    ,££:iti;u                                         :fuAAjL s-L aJjL.^
                                                                   jzfe. naikxu
                                                                        ■           do-

                  jt^.-.-jyyA^.-0        ^Z'TioL.^
                                J^..          # _. xM-     ..yAllAu
                                           COAjoL xJI UJA>&tji.
         wiLj}Cg,GxL^^^.jt^                                         _        J ..
                                               y!AjL.
                                        AjZyTsuXZ.-^DAJZ^  _
                                               — ..sJI oUoLjxA^
                                                 1^ jQy^?Yy\'e^    .OOA^ /YLOaJZ^
                       ^               i - *   //
    cX-.!^. u:i     ^^^lySr _6A}JiJ^tlx/y\. I.. ^xjUt- xjl. ..^^Xuyty3^
             LUUIA^^ 3±,. eOA^ OAjCjzA^                  ^ (l^llAXnJL, y ^'cC
    AnoSlcjl^ ^c-LUi.lc.                                 /Ylt..loz^ Haaa^IjlJZ.^
               J^hyvCdZ^ xjL C3y'}nJ^ oto /VUcC^A^ ^-^^OVK                      ) xJL^
                                                         BOMMERSBACH005164 ^
                Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 54 of 71




                                     # xjL d/rv\.
                                                             £mSt2A>n/\^
    ^J^i^:(oJ^L^ %S- (LO/yXy(l. oLo (2^
   - --                      BcLt) ,Julil^.j^
                  ■ywL ,!JhCtz jtJxO-'tZ JYltSAJfC-'A- Cx-uyiAsi^
           z—^ jiiZ cLoyl^Z Umj&ia2 , ..^d-^ LcrAjkZiL zy\ y^<m ,                     :>
   JziSyi^ Uh^zL lJz oLdea. e/xfJ7.aJM. /ayS^j^. ^(l
-Jis-CAusd&cl^ jurrvxe.                 r^up^. moX^               c^4e, juaaa^
               J^OMXe, iVlLZLlc^ ih^ukL ^(L . AcjL m' )-^. "/z/An
               U. A-                         rnAo(^f/)A /tn'fzA -f-yAo .
.^..mj^JJL jtAjxzt                       /
                  'A- Mo / pAAaMj2LjCA>-^ ,/) CUy^fi^rvK               /.U^ /ji'i
                                                                                           2

                                 Ct&fx
                                   ifyulAsi^
    ^CruJ ,^'7i_             M/'E3J2JZ^ (LGaa^ M-
 'MAAhOAx fV\QJx.AA (Z'yXcL lp\A> IjLeO^ fVupAAjl-M
          ''             ^lAun-oLcL. (Tn. dniAp, /XLOaJZj AjiyMz Z^'-
                                                    jtAaZtZ .1^^
                                       uji^pz- < x2Lp.ooAM^
                    (Ceu^^ •& /vu^ MyuAU.2xszAA-J ^2nriGL, J^Mxo- /
   ±Abh(l£SS£5                                                    //

    . ML LOOfXoLeA, lOxAJp J^JMi'AJ^MkeOje, a^yipiiOzitpu •
A^xji-             c/zAa2^        oSctA. /YIaaJU, JL^ .^^aAA. r^ jz^ Mtz

                                                                    BOMMERSBA 3H005165
     Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 55 of 71




6L

                            7
                                .d                                                aM.-

                                                TTt^dJ^




                                                                             /YU^
                                                           <ljajnm^^d)Y^..
                            OAi^L^kdily^. ^                                  Ll^YSA^.
                J^Lup-               iTl^ SiL, /U )/^yy\jL^ Zl!jLLd^=6-*-_>.2^L
                                                                         mljiMM.
         /)Ja^/?j^ .^jyyyy DAiZ^ QMqL
                                                   —:.

                                                                         ^u[L£.
                   ...J^2kx<L A^AMiUJU,
                                                             d2d7u.

                                        vJ^-
          ^iAhe.              /^               /L> ly)A^                —CJll^d/L^^
              y' yi rJt. /TUJ^ /atPu^. JX^l^W- . ^CviAjz^^ dmxL,.
                                               (^IU<£ :^.„53


         dAD.UrjdkaL
         ^-^^/lByvx.         ItJ^Jjj/'e. n^ni .            rio^rijdjS^jaJydsL^
                                                                             OJ^jdA^..
         ^UJ-zfijajd JitJin,_ £CtinnJ2^flAj2A^ UA^. j2dY<JL^
         e.AA/zAATyxjy\jZ^yCtl. oiOQd Carct
                                                           BOMMERSBACH005166
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 56 of 71




                                                                               -




{4c§^cjt./                                                                     —
   ^)Q4')J}/yd/J^               LAOuA.-                 O'TUsC         .Jj^^
jtJAAr^J>€aAsu\^ s-L ^Aotznju^jyA,. ][y^ ..JvLajsL.
     W                                                                             -
'        '
         '          ■     -'-             ''' X./ijtjiXn'ud^f         Chyyi^
                                                         tSYU                          -

             %jL. Ci/yy\.<^               /sJ^ /
             jL'rn              (U> fTAOVcL            jk^aA!- JliLO.
             Ia n                     , 04yAJt- W .J\^euj sJ.
. ^j)oO                                            -
 jtJyjsJz JL. (:£i^yC^.

                    Jjt
                      '

%^'(\A I\y6^ /UyLA^ff^/\UAilX^ O-Z^tyuJ^ JjfcAjZ-
/Qo La^aa— y3j2j2-                                       ,,y(Ai2.j2JZ, \Jl,
JUA?^ aJL JnMf>Q^ jtb                      Ci^yrnperL/xa^cL ^JVbz,
da<^                    OJdL jtAoJt                    .JutcC Jdh er\d/MjL,,
            ^io                  jthaJt oAiL Jl do^oLo jyy.
 , - .. -      jC^&A^oC jthA 'e.v\jd^AacL QAtUJ^ %
/y\oupA^ JdAi^^ UjiAjL                    .-dyiA <
  qIahj 'JL iAoAAe. S^^/totUca. jthjjjt ojuloL
 it) j(j<^ p'ulIolcL (Mp' PjIsloajl. CJTroe, As^aajz^
                                aJ:       Aw
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 57 of 71




  3'!3.-01                                                 :

 SlP^qJz^i          , ^
             L^^JUa. Om/sL HClOIa- QJ\<L ciAtynj^         . ■
         Jlo         0}%.OI^aaAAoI/I^             f\njft7<iAj
Mv^..jthji^.^.AyLOuAoL /wo cjn^iiA .^OuAymanL mA'f'j. f
IMaa,                        WaSvJIoL                            ^Tyuia
 i^JuiAtuiL ? ^.hlO i c^/nA&(Z.aC j r^aJA/itByy^nAvutf. .f>oj\&>ron(.
cthjujyxmlist^ Ljic:t>Lr Oi,.JVUAAM-. /iirv\oJlJhAyh,. aJyio. , /Xir^
         QAOaJbU::A^:y--6h^jll^                  .M-^yOtAiA-
                                                      CL

    IV              i                 tO/yVLD/jyy)     6-^ (LCA^
.liQ^-.,.Jx!2A3t.^ Ikh- UJ^eAa^.J^^cL
                         .J?tAj<2---XlXLan-^e^                   /jyytaL jtAoJt.
                    pu^..                               /9a
JjL, 6l}jl',£jL^A£jl..,
                 yX^                     siZ aoy^ f^/f^ 2!o ,^(Pj?y
                    A^AJ/L..^j^y:^LeXx>AS...yStJ\JZ~'.-..y^^
-U^l/^.--AJ:>JltuJjdLA^                          Mj2^.


^-.yM/iycL ,y/}AeyocL c^AiUiSaxy j:^zAa, a^tAny^ nLoyc^ OynAl.
                        rUylAAJZ^ jDS^cL.. ZMj2---6JZ---ZU.<Mu_J1,
^^jXM(sJ<-iJZ,Aj ot^UZ/SAiey^.xyiOSyCCUyC^^ truu^ \/€Myi/ly               Ar^
   'OJ^ OmaL 'eoAlJ^^.^ajlxjiA/^^^ . /xJdlAlLf H A,. \ ^.
          £L             .Jj^cuAjLy OjtA&AjL.yxlAALy pysliCa-nL rvU2.
 'Jt.            ../Ajk^ CL^^uavJaUj!^ i                       MyOAt^^
                                                     BOMMERSBACH005333
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 58 of 71




  Exhibit 15
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 59 of 71


      Kenneth Ray saw immediately that she was clueless. He'd report he was
stunned when Debra Milke—already the most vilified woman in the nation--asked
him, “Is it true my son is dead?”
      He said he stared at her in disbelief and then told her, “yes, and according to
this report, you ordered his murder.” She screamed at him that he was out of his
mind. He handed her a copy of Saldate's police report—the paraphrased report that
would forever be considered her “confession.”
      Debra says she started reading the words and was stunned: “I didn't say this.
This is wrong. I never said anything like this.” She became hysterical. Then
furious. She told her attorney all about the meeting with Saldate.
      Debra was beginning to understand what was happening. So that's why the
guards were so hostile to her. That's why other inmates in the jail—all awaiting
trial, here mainly because they couldn't afford to post bail—were mean. Debra
finally understood everyone considered her a baby killer. She had been spared
the daily news coverage that had already convicted her of murder. She never could
bring herself to read the words the rest of the state was consuming—the rest of the
nation was believing.
      --Phoenix Gazette, December 4, 1989: “Phoenix Child, 4, Found Shot to
death in Desert. Mother, 2 men charged with lst degree murder.”
      --Arizona Republic, Dec. 5: “'I don't know if I'll ever get over this'. Kin of
slain tot asks 'why?' as police try to uncover motive.”
      --Arizona Republic, Dec. 6: “Mom 'wanted to get rid of ' child. Police
warrants reveal scenario of boy's death.”
      --Phoenix Gazette, Dec. 6: “Police: 1 suspect promised $250 for role in
killing boy.”

156

                                                              MILKE_NSB033889
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 60 of 71


      I know about your family and what they did. I'm sorry but there is nothing I can
do about that except to say I will never do that to you. But I feel like you are doing that
to me. I hope I'm wrong. Love you, Jim.

      On January 4, 1990, Debbie wrote back for the first time. Her defense
team—attorney Kenneth Ray and Investigator Kirk Fowler—encouraged her to
write to Jim to learn the details of the murder. Jim had already exonerated her in
his second letter, and everyone hoped he would fill in the details. Debra turned all
of her and Jim's letters over to her defense team, and in the legal rules of
“discovery,” they were also given to prosecutors.

      The defense would have been smart to introduce the letters during Debra's
trial to demonstrate her innocence. But this was not a defense team touted for
being smart. The letters were eventually ruled inadmissible. Instead, prosecutors
cherry-picked sentences that were leaked to the media to make Debra sound like
the mastermind and Jim was doing her bidding.

      How the jury even knew about these letters was a mystery that wouldn't be
solved until long after the trial.

      It's only upon reading all the letters that the real story is revealed.

      Debra's first letter read:

       Jim-I have received your letters and I'm not ignoring you. I am just confused and
angry about all that has happened. I feel nothing but contempt for Roger. It's not your
fault that you brought Roger into my life. He was a friend of yours. I always thought
Roger was weird but I had no idea he was capable of what he did.

      Jim-I have known you for 3 years and I do not believe that you would ever do
anything like this to hurt me. I know how you felt about Christopher. Roger, on the

168

                                                                  MILKE_NSB033901
         Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 61 of 71


        In February of 2001, while Renate was at her home in Switzerland, Frankie
drove to Emmetten for a heart-to-heart talk. “I wanted to convince her and Alex
that Anders Rosenquist was not the guy to help free Debbie, and in the end, they
agreed with me.”
        While the concern was right, the timing was lousy. Unbeknownst to any of
the inner circle, Rosenquist had just gotten a federal order allowing him to
interview all the other police officers who worked this case and who knew Saldate
well. He was convinced they wouldn't put their own careers on the line to protect
him and would pony up important insights to show Saldate's lies about Debra—an
instinct that would prove right fifteen years later. But Rosenquist was fired at that
moment and never conducted those interviews.
        Renate flew back to Arizona, fired Rosenquist and appealed—yet again—to
a celebrated defense attorney named Mike Kimerer. But this time Renate didn't
just have a mother's lament to present to the attorney she hoped would take the
case—even though she knew she couldn't afford him. This time she had the
website Frankie was so carefully constructing, printing one document after another
so anyone could see what had happened.
        Frankie cheered when he got the news that Mike Kimerer was taking the
case.
        By April of 2001, Frankie was back in Arizona and presented himself at
Kimerer's law office. “What can I do to help?” he asked.
        Kimerer and his assistant, Lori Voepel, at that moment were “distraught”
over the jumble of legal papers inside the seventeen boxes of documents that
Rosenquist had dropped off at the office. At first glance, so was Frankie. “When I
first looked into the boxes I realized what a mess they were and how the entire file

341

                                                              MILKE_NSB034074
         Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 62 of 71


there's “new evidence” that wasn't available at trial. But even so, good appellate
attorneys will stick to those rules like glue, and Mike and Lori soon discovered
Arizona had a vat of Gorilla Glue when it came to Debra Milke.
      “By the time I had reviewed the enormous file, spoken with numerous
witnesses, experts and others, and filed the merits brief, I realized that something
had gone terribly awry in Debra's case,” Lori remembered.
      “It became clear to me that Debra's case involved the perfect storm—one
very bad and extraordinarily manipulative and egotistical cop, one prosecutor who
was motivated to win at any cost, and one very poor trial court judge who was
later removed from the criminal bench following repeated displays of poor
judgment.”
      She realized “Debra stood no chance whatsoever” during her trial, as she
was faced with:
      --A dysfunctional family that Saldate “manipulated into trashing Debra's
character.”
      ---The State's successful “suppression of critical impeachment evidence
against Saldate.”
      --A defense lawyer who was “inexperienced and underfunded (although well
meaning).”
      While she picked apart every aspect of this case, Lori also knew that her
second most important job was holding Debra's hand though the judicial forest
ahead.
      She found that Debra was ever hopeful—ever sure that any day now, this
nightmare would be over. Debra wrote Lori long letters, asking about the legal
steps of the case, offering advice, making plans.

368

                                                             MILKE_NSB034101
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 63 of 71


      For instance, on September 10, 2002, Debbie wrote: “Thirteen years may
have passed, but the hurt never goes away. My son's murder, the false accusation
against me, and the nightmarish legal process was all very traumatic for me.”
      And then she laid out her game plan:
      “I would like to be prepared for any eventuality. If I was released
immediately or by bond, I have decided that I would like to have you and/or Mike
come pick me up and take me to Pat's house. Because the media will be there
upon my release and as intrusive as they are, I'd like to save my emotional
homecoming with my mom and everybody else until I'm at Pat's house. I want
that moment to be private and out of the media spotlight.
      “I despise the media and I will have absolutely nothing to say to them. I just
want my release to be quick and without fanfare. Whisk me into your car and out
of here as quickly as possible.”
      Little did she know then—eleven years before the fact—that her wishes
would eventually come true.
      Lori worried, knowing Debra's expectations of release were inflated—but
how do you tell an innocent woman who's already spent thirteen years on death
row that years and years could still be ahead? She and Mike did the best they
could, tamping down wishful thinking while not letting Debra feel despondent.
They knew how the appeals process worked, and while Debra wanted it to run like
a hare, they knew it crawled like a turtle.
      In 2005, as the habeas petition was languishing in the federal court in
Phoenix, Lori was wooed by a new firm. Jones, Skelton & Hochuli also did
appellate work, but not for criminal cases. Their firm specialized in appeals
involving government, business, and insurance companies.

369

                                                             MILKE_NSB034102
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 64 of 71


      Lori felt so strongly, she went to Roger Scott's court-appointed attorney. She
shared with him the impeachment evidence and claims regarding Saldate, “which
his client also could have vigorously pursued, given his client's questionable
mental health and Saldate's clear coercion of him after Christopher's murder.”
      She stressed that Scott had given inconsistent stories to the police, but had
repeatedly acknowledged “that Debra never said anything to him indicating that
she wanted her son killed.”
      But Scott's attorney wasn't listening to Lori's new information. “To my
dismay, his counsel chose another course—to continue touting the state's 'theme'
by blaming Debra and Jim Styers.”
      Scott's current attorney, Federal Public Defender Michael Burke, still
believes his brain-damaged client was suckered into this case by the conniving Jim
and Debra. “If anything, he's just a dupe,” Burke stressed. “He's just a sad man,
limited, damaged. We care a lot about Roger because he hasn't had many people in
his life who have. He is the least culpable of the three, but he's the only one who
still faces execution.”
      Lori knew going into her presentation at the Ninth Circuit that just thirty
days earlier, “Scott's attorney trashed Debra in oral arguments.” She worried the
appeals court would be influenced, and indeed the original questioning seemed
“hostile,” she remembered.
      To this day, she can recite the awful beginning of her presentation to the
Ninth Circuit panel in a San Francisco courtroom. She started, “Debra Milke was
condemned to death solely on the basis of an uncorroborated...” and then was
interrupted by a judge.
      “You start off an interesting way,” he said. “Why do you say 'condemned'?

377

                                                             MILKE_NSB034110
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 65 of 71


      I first met Frankie Aue and Pat Galbraith in the waiting room of the law
office of Michael Kimerer on April 5, 2013. Frankie astonished me with his first
words: “Debra has been waiting years for you to get interested in her case.” I
recognized Frankie from the website videos-- “so you're the guy I've been sitting
up nights watching”--and discovered that in Pat, I was meeting a retired U.S. Air
Force Colonel whose faith in the American Justice system had been shattered. That
same day I met a crew of German journalists who long ago decided Debra's case
was a horrible example of “American injustice.”
      Arizona prisons don't allow journalists to meet face-to-face with inmates.
But I found a loophole, and on April 22, 2013, I walked into Perryville Prison for
my first meeting with the infamous Debra Jean Milke.
      She was standing, craning her neck from behind a plexiglass window as
Frankie and I walked in. He'd brought a plastic baggie filled with quarters to use
in the expensive vending machines on our side of the plexiglass—the “breakfast”
treat Debbie got whenever she had a visitor. This day she wanted orange juice and
M&M's, but then, I'd find, she always wanted orange juice and M&M's.
      I spent four hours with her that day, letting her tell me her story, asking her
hard questions to challenge her tale. “But what about,” I'd ask and Debra never
flinched in giving me her answer. She'd look to Frankie-- “give her the documents,
show her that report.”
      She kept pounding one important point: She wasn't going to walk out of
prison because a “technicality” freed her. She was going to walk out of prison
because she was “innocent.”
      I frantically took notes—I'd asked and gotten permission to bring in a
notebook and pen, which ran out of ink by the time we were done.

436

                                                              MILKE_NSB034169
       Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 66 of 71


      I walked out of that prison so unsettled. The woman I met bore no
resemblance to the monster I'd read about daily during her trial in the fall of 1990.
She sounded nothing like the “confession” that had sealed her fate, or the “cold,
heartless” mother the jury had seen.
      I went back for three more four-hour interviews with her in Perryville before
I left Phoenix for the summer, as I always do. By the time I got back in the fall,
she had been transferred to the county jail system. I visited her there once before
she was bailed out. I've interviewed her a dozen times since.
      I couldn't find holes in her stories. I didn't detect deception. She was very
likable. If she were once a killer, she'd done a complete metamorphosis. The more
I learned about who she really was in the last months of 1989—those last months
of Christopher's life—the more I saw she'd have never harmed her son. I was
seeing just the opposite. I was seeing a loving mother who was doing the best she
could—better than some in her same circumstance. Did Christopher frustrate her?
Sure. Did she yell at him? Sure. Did she need a break now and then from being a
single-mother at twenty-three? Sure. Did she love him? There was no doubt.
      I thought her Halloween story was particularly telling—she was afraid to let
Christopher trick or treat in their Phoenix neighborhood, so she and her friend
Carmen created an entire Halloween Party for him and his pals in the safety of
Carmen's Mesa apartment. Thirty-two days later she had him killed?
      A mother who's going to kill her son doesn't have new clothes for him
hidden under the bed, doesn't have his Christmas presents lined up, isn't bragging
about him in the new company newsletter.
      Then wrap your head around this: the only “evidence” the state had was
Phoenix Police Detective Armando Saldate's word that she had “confessed” to him

437

                                                              MILKE_NSB034170
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 67 of 71




  Exhibit 16
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 68 of 71




                                                    BOMMERSBACH000628
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 69 of 71




                                                    BOMMERSBACH000629
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 70 of 71




                                                    BOMMERSBACH000630
Case 2:15-cv-00462-ROS Document 423-15 Filed 03/01/19 Page 71 of 71




                                                    BOMMERSBACH000631
